UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-04524) Exact name of registrant as specified in charter:	Putnam Global Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2016 Date of reporting period :	November 1, 2015 — October 31, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Global Income Trust Annual report 10 | 31 | 16 Message from the Trustees 1 About the fund 2 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 14 Terms and definitions 16 Other information for shareholders 17 Important notice regarding Putnam’s privacy policy 18 Trustee approval of management contract 19 Financial statements 23 Federal tax information 85 About the Trustees 86 Officers 88 Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. The fund invests in fewer issuers or concentrates its investments by region or sector, and involves more risk than a more broadly invested fund. The fund’s policy of concentrating on a limited group of industries and the fund’s non-diversified status, which means the fund may invest in fewer issuers, can increase the fund’s vulnerability to common economic forces and may result in greater losses and volatility. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. You can lose money by investing in the fund. Message from the Trustees December 7, 2016 Dear Fellow Shareholder: The U.S. presidential election is now behind us, but the transitional period in Washington, D.C., may bring bouts of volatility to the financial markets. Election campaigns are often followed by uncertainty regarding the new administration, and new presidents may seek to make legislative changes to economic policies. If recent history is a worthy guide, we believe it is important for investors to remain well diversified, maintain a long-term view, and not overreact to volatile markets. To help ensure that your portfolio is aligned with your individual goals, time horizon, and tolerance for risk, we believe it is a good idea to speak regularly with your financial advisor. In today’s environment, we favor the investment approach practiced at Putnam — active strategies based on fundamental research. Putnam portfolio managers, backed by a network of global analysts, bring years of experience to navigating changing market conditions and pursuing investment opportunities. In the following pages, you will find an overview of your fund’s performance for the reporting period ended October 31, 2016, as well as an outlook for the coming months. Thank you for investing with Putnam. Performance history as of 10/31/16 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See below and pages 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * The fund’s benchmark, the Bloomberg Barclays Global Aggregate Bond Index, was introduced on 12/31/89, which post-dates the inception of the fund’s class A shares . This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 10/31/16. See above and pages 11–13 for additional fund performance information. Index descriptions can be found on page 17. 4Global Income Trust Interview with your fund’s portfolio manager Bill is Chief Investment Officer, Fixed Income, at Putnam. He has an M.B.A. from the Haas School of Business at the University of California, Berkeley, and a B.A. from the University of California, San Diego. Bill joined Putnam in 1994 and has been in the investment industry since 1988. In addition to Bill Kohli, your fund’s portfolio managers are Michael J. Atkin, Michael V. Salm, and Paul D. Scanlon. Bill, what was the fund’s investment environment like during the 12 - month reporting period ended October31, 2016? Shortly after the period began, investors became increasingly risk averse. Declining prices for oil and other commodities, along with mounting fears of an economic slowdown in China, fueled a broad flight from riskier market sectors and into the perceived safety of U.S. Treasuries and other government securities. Within this environment, bonds carrying credit risk experienced substantial volatility. On December16, 2015, the Federal Reserve announced that it would raise its target for short-term interest rates by 0.25%. The increase was the Fed’s first hike in nearly a decade, and ended the zero-interest-rate policy that had been in place for the past seven years. Following its initial move, the Fed indicated that it may raise rates up to four times in 2016. Investors reacted to the central bank’s signals with concern, and the uncertainty exacerbated an already volatile market environment. Market turbulence reached a peak on February11, 2016, after which credit-sensitive bonds began to benefit from rising commodity prices, additional economic stimulus by China’s Global Income Trust 5 Allocations are shown as a percentage of the fund’s net assets as of 10/31/16. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Allocations may not total 100% because the table includes the notional value of certain derivatives (the economic value for purposes of calculating periodic payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. Credit qualities are shown as a percentage of the fund’s net assets as of 10/31/16. A bond rated BBB or higher (A-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. To-be-announced (TBA) mortgage commitments, if any, are included based on their issuer ratings. Ratings may vary over time. Cash, derivative instruments, and net other assets are shown in the not-rated category. Payables and receivables for TBA mortgage commitments are included in the not-rated category and may result in negative weights. The fund itself has not been rated by an independent rating agency. 6 Global Income Trust central bank, and improving U.S. economic data. The Fed backed away from a hawkish tone, saying that it would take a gradual approach toward raising interest rates, based on a variety of U.S. and global economic factors. The market upturn accelerated considerably in March and April, as demand for risk assets continued to improve and credit spreads tightened. And the rally persisted in May amid a six-month high for oil prices and a jump in stock prices later that month. The rally was briefly disrupted in late June, as the so-called “Brexit” referendum vote by the United Kingdom to exit the European Union surprised many investors and reverberated throughout global markets. However, as investors reassessed Brexit in the days immediately following the vote, concluding that its impact outside of Britain would likely be limited, credit-sensitive securities moved higher once again. Credit-sensitive bonds posted another positive month in September, aided by two monetary policy developments. The Fed decided not to raise its target for short-term interest rates and indicated an even slower path for future hikes. The Bank of Japan pegged its 10-year government bond rate at zero, reducing the risk of a destabilizing spike in global interest rates. Bonds ticked lower in October, as investors tried to handicap the outcome of a closely contested U.S. presidential race. After declining from late January through early May, the U.S. dollar generally strengthened during the balance of the period, particularly during the final three months. U.S. gross domestic product [GDP] advanced at a 2.9% annual rate in the third quarter — the strongest quarterly reading in two years after three straight quarters of sub-2% growth. Currency traders believed that stronger U.S. economic data increased the likelihood that the Fed would raise interest rates in December, and higher rates tend to be bullish for the dollar. The fund posted a positive return at net asset value, but lagged its benchmark and the average return of its Lipper peer group. What factors hampered relative performance? Our interest-rate and yield-curve positioning was the primary detractor versus the benchmark. We continued our efforts to de-emphasize interest-rate risk by keeping the portfolio’s duration — a key measure of interest-rate sensitivity — shorter than that of the benchmark. We also positioned the portfolio to benefit from potentially steeper yield curves in both the United States and overseas. This strategy weighed on performance during the first half of the period, when risk-averse sentiment fueled demand for the perceived safety of Treasuries, driving their prices higher and yields lower. Our positioning was also hurt by the fact that the U.S. Treasury yield curve, as well as several non-U.S. sovereign bond yield curves, generally flattened during the period. Our interest-rate and yield-curve strategies also worked against relative results in the May-to-July period. Uncertainty surrounding the outcome and potential impact of the Brexit vote fueled increased demand for the apparent safety of government debt during these months. As a result, yields on U.S. and foreign government bonds declined. Elsewhere, active currency strategies were a further detractor for the period. Short positions in the euro and the Japanese yen hampered our strategy, as both of these currencies sharply appreciated versus the U.S. dollar during the first quarter of 2016. Global Income Trust 7 Turning to the positive side, which holdings and strategies aided the fund’s benchmark - relative results? Holdings of emerging-market [EM] bonds were the biggest relative contributor. EM debt was one of the top-performing fixed-income categories for the period, fueled by investor demand for higher-yielding assets amid an environment of low and, in some cases, negative yields globally. Within the fund, our investments in Argentina, Russia, Brazil, and Venezuela provided the biggest boost. Our positions in Argentina were aided by the election of a new president who has emphasized market-friendly reforms, which helped facilitate an agreement between Argentina and its holdout creditors. Additionally, Argentina’s issuance of $16.5 billion in bonds in April — the country’s first bond issuance since 2001 — attracted intense investor interest. Securities from Russia and Venezuela rebounded strongly as oil prices rose and investor risk appetite strengthened during the period’s second half. Debt issued by Brazil benefited from reduced political turmoil; investors responded positively when the country’s president was removed from office in August. An overweight allocation to investment-grade corporate bonds and a small, out-of-benchmark stake in high-yield debt also notably contributed to relative performance. After underperforming during the first half of the period, both asset classes rallied from February11 through most of the rest of the period. Corporate credit was bolstered by an improving backdrop for commodities, resurgent demand for riskier asset classes, signs of stabilization in the global economy, and continued accommodation by central banks. Our prepayment strategies, which we implemented with securities such as agency interest-only collateralized mortgage obligations [IO CMOs], slightly aided results on a net basis. IO CMOs rebounded amid the improved risk sentiment that took hold after February11. Additionally, despite lower interest rates, mortgage prepayment speeds stayed below market expectations, as mortgage refinancing This chart shows how the fund’s top currency holdings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Holdings and allocations may vary over time. 8 Global Income Trust continued to be hampered by stringent bank lending standards. How did mortgage credit affect performance? Our mortgage-credit holdings moderately detracted versus the benchmark. Positions in mezzanine commercial mortgage-backed securities [CMBS] were negatively affected by the risk-off sentiment that spread through the marketplace in January and early February. A challenging supply-and-demand backdrop also weighed on CMBS, as increased regulations led many broker/dealers to continue reducing their inventory of these securities. The asset class rebounded during the balance of the period as investor risk appetite improved, but not enough to completely offset earlier weakness. How did you use derivatives during the period? We used bond futures and interest-rate swaps to take tactical positions at various points along the yield curve, and to hedge the risk associated with the fund’s curve positioning. We also employed interest-rate swaps to gain exposure to interest rates in various countries. Additionally, we utilized options to isolate the prepayment risks associated with our CMO holdings and to help manage the downside risk of these positions. Lastly, we used currency forward contracts to hedge the foreign exchange risk associated with non-U.S. bonds and to efficiently gain exposure to foreign currencies. What is your outlook for the coming months? We think U.S. economic growth may accelerate in 2017, but the election of Donald Trump to the U.S. presidency could lead to a struggle of competing forces influencing the economy. On the one hand, we believe President-elect Trump’s policy pronouncements regarding lowering corporate and personal income tax rates, along with increased spending on infrastructure and defense, could bolster ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Global Income Trust 9 growth. Of course, these initiatives will need to be financed at least partly by issuing new government debt, which would tend to push intermediate- and long-term interest rates higher. Conversely, the President-elect’s protectionist rhetoric regarding foreign trade, such as imposing substantial tariffs on imports from China and eliminating or weakening existing trade deals, would likely hamper growth, in our view. Deporting illegal immigrants — another Trump proposal — could also dampen economic growth, since it would remove a significant source of consumer demand. It’s also possible that a more protectionist approach to trade by the United States could hamper growth in emerging-market countries. How do you plan to position the fund in light of this outlook? We expect to continue de-emphasizing interest-rate risk by keeping the fund’s duration shorter than the benchmark. And we intend to continue to take a tactical approach toward yield-curve positioning, both here at home and abroad. We plan to modestly increase the fund’s allocation to prepayment strategies. Historically, having exposure to prepayment risk has worked well during periods of rising interest rates, as refinancing of underlying mortgages tends to slow. As of period-end, we had a relatively large cash allocation in the portfolio. We increased cash in an effort to provide a cushion against bouts of market volatility, as well as any disruptions in the market’s supply/demand environment. Thanks for your time and for bringing us up to date, Bill. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. 10 Global Income Trust Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended October 31, 2016, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, R5, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 10/31/16 Annual average Annual Annual Annual (life of fund) 10 years average 5 years average 3 years average 1 year Class A (6/1/87) Before sales charge 6.51% 65.08% 5.14% 11.39% 2.18% 4.21% 1.38% 3.27% After sales charge 6.36­ 58.48 4.71 6.94 1.35 0.04 0.01 –0.86 Class B (2/1/94) Before CDSC 6.27­ 55.44 4.51 7.23 1.41 1.91 0.63 2.51 After CDSC 6.27­ 55.44 4.51 5.34 1.05 –0.94 –0.31 –2.49 Class C (7/26/99) Before CDSC 5.71­ 53.17 4.36 7.25 1.41 1.91 0.63 2.43 After CDSC 5.71­ 53.17 4.36 7.25 1.41 1.91 0.63 1.43 Class M (3/17/95) Before sales charge 6.21­ 60.90 4.87 9.92 1.91 3.39 1.12 2.98 After sales charge 6.09­ 55.67 4.53 6.35 1.24 0.03 0.01 –0.37 Class R (12/1/03) Net asset value 6.24­ 60.87 4.87 9.97 1.92 3.47 1.14 2.98 Class R5 (7/2/12) Net asset value 6.61­ 69.45 5.42 12.99 2.47 5.21 1.71 3.50 Class R6 (7/2/12) Net asset value 6.62­ 69.83 5.44 13.24 2.52 5.25 1.72 3.59 Class Y (10/4/05) Net asset value 6.61­ 69.10 5.39 12.76 2.43 4.93 1.62 3.44 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. Global Income Trust 11 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $15,544 and $15,317, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,675 after sales charge) would have been valued at $15,567. A $10,000 investment in the fund’s class R, R5, R6, and Y shares would have been valued at $16,087, $16,945, $16,983, and $16,910, respectively. Fund price and distribution information For the 12-month period ended 10/31/16 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 12 12 12 12 12 12 12 12 Income $0.384 $0.294 $0.295 $0.356 $0.359 $0.420 $0.430 $0.413 Capital gains — Total Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 10/31/15 $11.93 $12.43 $11.87 $11.88 $11.81 $12.21 $11.91 $11.94 $11.93 $11.93 10/31/16 11.93 12.43 11.87 11.87 11.80 12.20 11.90 11.93 11.92 11.92 Before After Net Net Before After Net Net Net Net Current rate sales sales asset asset sales sales asset asset asset asset (end of period) charge charge value value charge charge value value value value Current dividend rate 1 3.22% 3.09% 2.53% 2.53% 3.05% 2.95% 3.03% 3.52% 3.62% 3.42% Current 30-day SEC yield 2 N/A 1.57 0.88 0.88 N/A 1.34 1.39 1.92 2.05 1.89 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 12 Global Income Trust Comparative index returns For periods ended 10/31/16 Annual average Annual Annual Annual (life of fund) 10 years average 5 years average 3 years average 1 year Bloomberg Barclays Global Aggregate — † 46.15% 3.87% 4.57% 0.90% 2.57% 0.85% 5.59% Bond Index Lipper Global Income Funds 6.17% 49.66 4.07 10.44 1.95 4.75 1.53 4.71 category average * Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 10/31/16, there were 207, 196, 139, 76, and 2 funds, respectively, in this Lipper category. † The fund’s benchmark, the Bloomberg Barclays Global Aggregate Bond Index, was introduced on 12/31/89, which post-dates the inception of the fund’s class A shares. Fund performance as of most recent calendar quarter Total return for periods ended 9/30/16 Annual average Annual Annual Annual (life of fund) 10 years average 5 years average 3 years average 1 year Class A (6/1/87) Before sales charge 6.61% 70.67% 5.49% 14.62% 2.77% 8.02% 2.60% 6.22% After sales charge 6.46­ 63.84 5.06 10.03 1.93 3.70 1.22 1.98 Class B (2/1/94) Before CDSC 6.37­ 60.72 4.86 10.45 2.01 5.64 1.85 5.36 After CDSC 6.37­ 60.72 4.86 8.50 1.64 2.69 0.89 0.36 Class C (7/26/99) Before CDSC 5.81­ 58.37 4.71 10.37 1.99 5.57 1.82 5.37 After CDSC 5.81­ 58.37 4.71 10.37 1.99 5.57 1.82 4.37 Class M (3/17/95) Before sales charge 6.31­ 66.40 5.22 13.14 2.50 7.20 2.35 5.86 After sales charge 6.20­ 60.99 4.88 9.47 1.83 3.72 1.23 2.42 Class R (12/1/03) Net asset value 6.34­ 66.44 5.23 13.17 2.50 7.17 2.33 5.93 Class R5 (7/2/12) Net asset value 6.71­ 75.17 5.77 16.16 3.04 8.88 2.88 6.37 Class R6 (7/2/12) Net asset value 6.73­ 75.83 5.81 16.60 3.12 9.18 2.97 6.63 Class Y (10/4/05) Net asset value 6.71­ 74.97 5.75 16.03 3.02 8.78 2.84 6.40 See the discussion following the fund performance table on page 11 for information about the calculation of fund performance. Global Income Trust 13 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 10/31/15 1.17% * 1.92% * 1.92% * 1.42% * 1.42% * 0.83% 0.76% 0.92% * Annualized expense ratio for the six-month period ended 10/31/16 † 1.17% 1.92% 1.92% 1.42% 1.42% 0.86% 0.79% 0.92% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective 9/1/16. † Expense ratios for each class are for the fund’s most recent fiscal half year. As a result of this, ratios may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 5/1/16 to 10/31/16. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000 *† $5.89 $9.65 $9.65 $7.14 $7.14 $4.33 $3.98 $4.63 Ending value (after expenses) $1,002.60 $998.80 $998.80 $1,000.50 $1,001.50 $1,004.90 $1,003.60 $1,003.80 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Global Income Trust Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 10/31/16, use the following calculation method. To find the value of your investment on 5/1/16, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000 *† $5.94 $9.73 $9.73 $7.20 $7.20 $4.37 $4.01 $4.67 Ending value (after expenses) $1,019.25 $1,015.48 $1,015.48 $1,018.00 $1,018.00 $1,020.81 $1,021.17 $1,020.51 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Global Income Trust15 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are only available to employer-sponsored retirement plans. Class R5 and R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. 16 Global Income Trust • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Bloomberg Barclays Global Aggregate Bond Index is an unmanaged index of global investment-grade fixed-income securities. Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2016, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of October 31, 2016, Putnam employees had approximately $492,000,000 and the Trustees had approximately $132,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Global Income Trust 17 Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. 18 Global Income Trust Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel discussed with representatives of Putnam Management the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review, identifying possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2016, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to an additional request made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2016, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 24, 2016 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2016. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny Global Income Trust 19 in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements under the management contracts were first implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. (In a few instances, funds have implemented so-called “all-in” management fees covering substantially all routine fund operating costs.) In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not indicate that changes to the management fee structure for your fund would be appropriate at this time. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee rates as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations that were in effect during your fund’s fiscal year ending in 2015. These expense limitations were: (i) a contractual expense limitation applicable to specified retail open-end funds, including your fund, of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to specified open-end funds, including your fund, of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses). These expense limitations attempt to maintain competitive expense levels for the funds. Most funds, including your fund, had sufficiently low expenses that these expense limitations were not operative during their fiscal years ending in 2015. Putnam Management has agreed to maintain these expense limitations until at least February 28, 2018 and to reduce the contractual expense limitation on investor servicing fees and expenses from 32 basis points to 25 basis points effective Septem-ber 1, 2016. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Broadridge Financial Solutions, Inc. (“Broadridge”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the second quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the fourth quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2015. The first quintile represents the least expensive funds and the fifth quintile the most expensive funds. The fee and expense data reported by Broadridge as of December 31, 2015 reflected the most recent fiscal year-end data available in Broadridge’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends 20 Global Income Trust in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds included information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, sub-advised third-party mutual funds, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between these clients and the Putnam funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect, among other things, historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its other clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-­quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2015 was a year of mixed performance results for the Putnam funds, with generally strong results for the international equity, global sector and global asset allocation funds, but generally disappointing results for the U.S. and small-cap equity, Spectrum and fixed income funds. They noted that the longer-term performance of the Putnam funds generally continued to be strong, exemplified by the fact that the Putnam funds were ranked by the Barron’s/Lipper Fund Families survey as the 18th-best performing mutual fund complex out of 58 complexes for the five-year period ended December 31, 2015. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2015 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on a competitive industry ranking of each fund’s total net return over a one-year, three-year and five-year period. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on their total gross and net returns and, in most cases, Global Income Trust 21 comparisons of those returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. (“Lipper”) peer group (Lipper Global Income Funds) for the one-year, three-­year and five-year periods ended December 31, 2015 (the first quartile representing the best-­performing funds and the fourth quartile the worst-performing funds): One-year period 2nd Three-year period 2nd Five-year period 2nd Over the one-year, three-year and five-year periods ended December 31, 2015, there were 208, 183 and 136 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-­driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services (including third-party research and market data) that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 22 Global Income Trust Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Global Income Trust 23 Report of Independent Registered Public Accounting Firm To the Trustees and Shareholders of Putnam Global Income Trust: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Global Income Trust (the “fund”) at October 31, 2016, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments at October 31, 2016 by correspondence with the custodian, brokers, transfer agent, and the application of alternative auditing procedures where securities purchased had not been received, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts December 7, 2016 24 Global Income Trust The fund’s portfolio 10/31/16 U.S. GOVERNMENT AND AGENCY Principal MORTGAGE OBLIGATIONS (43.4%) * amount Value U.S. Government Guaranteed Mortgage Obligations (1.9%) Government National Mortgage Association Pass-Through Certificates 3.50%, 2/20/43 $847,502 $914,574 3.50%, TBA, 11/1/46 2,000,000 2,117,969 3.00%, TBA, 11/1/46 2,000,000 2,082,990 U.S. Government Agency Mortgage Obligations (41.5%) Federal National Mortgage Association Pass-Through Certificates 3.50%, TBA, 12/1/46 30,000,000 31,463,988 3.50%, TBA, 11/1/46 32,000,000 33,595,338 3.00%, TBA, 12/1/46 9,000,000 9,247,852 3.00%, TBA, 11/1/46 9,000,000 9,265,781 2.50%, TBA, 12/1/46 8,000,000 7,971,330 2.50%, TBA, 11/1/46 21,000,000 20,960,835 Total U.S. government and agency mortgage obligations (cost $118,175,696) FOREIGN GOVERNMENT AND AGENCY Principal BONDS AND NOTES (40.4%)* amount Value Argentina (Republic of) 144A sr. unsec. bonds 7.125%, 7/6/36 (Argentina) $275,000 $284,044 Argentina (Republic of) 144A sr. unsec. notes 7.50%, 4/22/26 (Argentina) 755,000 824,020 Australia (Government of) sr. unsec. bonds Ser. 133, 5.50%, 4/21/23 (Australia) AUD 1,820,000 1,670,990 Australia (Government of) sr. unsec. bonds Ser. 144, 3.75%, 4/21/37 (Australia) AUD 200,000 170,864 Australia (Government of) sr. unsec. notes Ser. 122, 5.25%, 3/15/19 (Australia) AUD 1,010,000 831,538 Belgium (Government of) sr. unsec. bonds Ser. 77, 1.00%, 6/22/26 (Belgium) EUR 620,000 718,038 Belgium (Government of) sr. unsec. unsub. notes 4.25%, 9/28/22 (Belgium) EUR 530,000 736,714 Belgium (Government of) unsec. bonds Ser. 60, 4.25%, 3/28/41 (Belgium) EUR 330,000 606,455 Brazil (Federal Republic of) sr. unsec. unsub. bonds 4.875%, 1/22/21 (Brazil) $490,000 518,175 Brazil (Federal Republic of) sr. unsec. unsub. notes 5.875%, 1/15/19 (Brazil) 100,000 108,100 Brazil (Federal Republic of) unsec. notes 10.00%, 1/1/21 (Brazil) (units) BRL 790 245,285 Buenos Aires (Province of) 144A sr. unsec. notes 9.125%, 3/16/24 (Argentina) $848,000 936,239 Canada (Government of) bonds 1.25%, 9/1/18 (Canada) CAD 960,000 724,699 Canada (Government of) sr. unsec. bonds 3.50%, 12/1/45 (Canada) CAD 180,000 183,415 Croatia (Republic of) 144A sr. unsec. unsub. notes 6.25%, 4/27/17 (Croatia) $200,000 204,000 Denmark (Kingdom of) unsec. bonds 4.50%, 11/15/39 (Denmark) DKK 740,000 194,162 Denmark (Kingdom of) unsec. bonds 1.75%, 11/15/25 (Denmark) DKK 2,550,000 425,151 France (Government of) unsec. bonds 4.50%, 4/25/41 (France) EUR 830,000 1,560,260 France (Government of) unsec. bonds 4.00%, 4/25/55 (France) EUR 150,000 289,691 Global Income Trust 25 FOREIGN GOVERNMENT AND AGENCY Principal BONDS AND NOTES (40.4%)* cont . amount Value France (Government of) unsec. bonds 3.25%, 10/25/21 (France) EUR 3,410,000 $4,400,357 France (Government of) unsec. bonds 2.75%, 10/25/27 (France) EUR 250,000 340,330 France (Government of) unsec. bonds 0.50%, 5/25/25 (France) EUR 1,490,000 1,673,268 Germany (Federal Republic of) unsec. bonds 2.50%, 7/4/44 (Germany) EUR 1,460,000 2,299,352 Germany (Federal Republic of) unsec. bonds 1.75%, 7/4/22 (Germany) EUR 4,840,000 5,951,429 Germany (Federal Republic of) unsec. bonds 1.00%, 8/15/25 (Germany) EUR 2,260,000 2,698,343 Germany (Federal Republic of) unsec. bonds 0.50%, 2/15/25 (Germany) EUR 420,000 483,061 Hellenic (Republic of) sr. unsec. notes 3.375%, 7/17/17 (Greece) EUR 666,000 719,930 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, 3.00%, 2/24/40 (Greece) EUR 86,000 53,957 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, 3.00%, 2/24/39 (Greece) EUR 108,000 67,879 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/38 (Greece) †† EUR 466,294 293,294 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/36 (Greece) †† EUR 285,000 182,059 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/32 (Greece) †† EUR 147,000 98,593 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/30 (Greece) †† EUR 649,541 451,992 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/29 (Greece) †† EUR 944,903 668,830 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/28 (Greece) †† EUR 169,202 123,579 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/26 (Greece) †† EUR 173,000 133,538 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/25 (Greece) †† EUR 807,812 630,391 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/24 (Greece) †† EUR 27,558 22,005 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/23 (Greece) †† EUR 1,020,884 837,739 Hungary (Government of) sr. unsec. unsub. notes 5.375%, 3/25/24 (Hungary) $470,000 539,985 Indonesia (Republic of) 144A sr. unsec. unsub. notes 5.125%, 1/15/45 (Indonesia) 200,000 218,000 Indonesia (Republic of) 144A sr. unsec. unsub. notes 3.375%, 4/15/23 (Indonesia) 1,235,000 1,247,350 Ireland (Republic of) unsec. bonds 5.00%, 10/18/20 (Ireland) EUR 380,000 505,213 Ireland (Republic of) unsec. notes 5.40%, 3/13/25 (Ireland) EUR 250,000 383,993 Italy (Republic of) sr. unsec. bonds 6.50%, 11/1/27 (Italy) EUR 540,000 873,858 Italy (Republic of) sr. unsec. bonds 4.75%, 9/1/44 (Italy) EUR 820,000 1,263,917 Italy (Republic of) sr. unsec. bonds 2.50%, 12/1/24 (Italy) EUR 1,060,000 1,266,056 Italy (Republic of) sr. unsec. unsub. bonds 4.75%, 8/1/23 (Italy) EUR 1,950,000 2,663,243 Italy (Republic of) unsec. notes 0.30%, 10/15/18 (Italy) EUR 2,590,000 2,855,345 Japan (Government of) 10 yr sr. unsec. unsub. notes Ser. 330, 0.80%, 9/20/23 (Japan) JPY 650,000,000 6,618,013 Japan (Government of) 20 yr sr. unsec. bonds Ser. 95, 2.30%, 6/20/27 (Japan) JPY 500,000,000 5,950,176 26 Global Income Trust FOREIGN GOVERNMENT AND AGENCY Principal BONDS AND NOTES (40.4%)* cont . amount Value Japan (Government of) 20 yr sr. unsec. unsub. bonds Ser. 125, 2.20%, 3/20/31 (Japan) JPY 308,000,000 $3,812,803 Japan (Government of) 20 yr sr. unsec. unsub. bonds Ser. 156, 0.40%, 3/20/36 (Japan) JPY 120,000,000 1,152,055 Japan (Government of) 20 yr sr. unsec. unsub. notes Ser. 318, 1.00%, 9/20/21 (Japan) JPY 1,377,000,000 13,893,558 Japan (Government of) 20 yr sr. unsec. unsub. notes Ser. 41, 1.50%, 3/20/19 (Japan) JPY 370,000,000 3,675,867 Japan (Government of) 30 yr sr. unsec. unsub. bonds Ser. 32, 2.30%, 3/20/40 (Japan) JPY 407,000,000 5,477,365 Japan (Government of) 40 yr sr. unsec. unsub. bonds Ser. 4, 2.20%, 3/20/51 (Japan) JPY 230,000,000 3,324,637 Mexico (Government of) sr. unsec. notes Ser. M 20, 10.00%, 12/5/24 (Mexico) MXN 12,310,000 834,291 Mexico (Republic of) sr. unsec. unsub. notes Ser. MTN, 4.75%, 3/8/44 (Mexico) $440,000 440,129 Netherlands (Government of) unsec. bonds 3.75%, 1/15/42 (Netherlands) EUR 290,000 537,785 Netherlands (Government of) unsec. bonds 2.25%, 7/15/22 (Netherlands) EUR 1,290,000 1,623,981 Norway (Government of) unsec. bonds Ser. 476, 3.00%, 3/14/24 (Norway) NOK 1,760,000 239,918 Ontario (Province of) unsec. bonds 4.00%, 6/2/21 (Canada) CAD 1,690,000 1,412,188 Poland (Republic of) unsec. bonds 3.25%, 7/25/19 (Poland) PLN 6,285,000 1,655,735 Russia (Federation of) 144A sr. unsec. unsub. bonds 5.625%, 4/4/42 (Russia) $600,000 660,750 South Africa (Republic of) unsec. bonds Ser. 2023, 7.75%, 2/28/23 (South Africa) ZAR 11,140,000 801,549 Spain (Kingdom of) sr. unsec. bonds 5.15%, 10/31/44 (Spain) EUR 350,000 609,050 Spain (Kingdom of) sr. unsec. bonds 5.15%, 10/31/28 (Spain) EUR 540,000 835,511 Spain (Kingdom of) sr. unsec. bonds 4.40%, 10/31/23 (Spain) EUR 890,000 1,227,998 Spain (Kingdom of) sr. unsec. unsub. bonds 4.65%, 7/30/25 (Spain) EUR 440,000 629,068 Spain (Kingdom of) sr. unsec. unsub. bonds 4.00%, 4/30/20 (Spain) EUR 490,000 611,568 Spain (Kingdom of) sr. unsec. unsub. notes 4.10%, 7/30/18 (Spain) EUR 1,050,000 1,237,484 Sri Lanka (Republic of) 144A sr. unsec. unsub. bonds 6.85%, 11/3/25 (Sri Lanka) $200,000 210,754 Sweden (Government of) unsec. bonds Ser. 1053, 3.50%, 3/30/39 (Sweden) SEK 270,000 43,820 Sweden (Government of) unsec. bonds Ser. 1054, 3.50%, 6/1/22 (Sweden) SEK 6,120,000 824,519 Switzerland (Government of) unsec. bonds 2.00%, 4/28/21 (Switzerland) CHF 600,000 682,674 Ukraine (Government of) 144A unsec. FRN Ser. GDP, zero%, 5/31/40 (Ukraine) $75,000 23,705 United Kingdom Treasury unsec. bonds 4.00%, 1/22/60 (United Kingdom) GBP 1,320,000 2,749,033 United Kingdom Treasury unsec. bonds 3.75%, 9/7/19 (United Kingdom) GBP 920,000 1,236,223 United Kingdom Treasury unsec. bonds 2.75%, 9/7/24 (United Kingdom) GBP 70,000 96,887 United Kingdom Treasury unsec. bonds 1.00%, 9/7/17 (United Kingdom) GBP 1,050,000 1,293,722 Total foreign government and agency bonds and notes (cost $111,941,938) Global Income Trust 27 Principal CORPORATE BONDS AND NOTES (29.9%)* amount Value Basic materials (1.7%) Celanese US Holdings, LLC company guaranty sr. unsec. notes 5.875%, 6/15/21 (Germany) $160,000 $182,114 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4.625%, 11/15/22 (Germany) 130,000 140,888 Cemex Finance, LLC 144A company guaranty sr. notes 9.375%, 10/12/22 (Mexico) 200,000 219,750 Eastman Chemical Co. sr. unsec. notes 3.80%, 3/15/25 305,000 317,321 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6.75%, 2/1/22 28,000 28,630 Georgia-Pacific, LLC sr. unsec. unsub. notes 7.75%, 11/15/29 120,000 169,213 Georgia-Pacific, LLC 144A company guaranty sr. unsec. notes 5.40%, 11/1/20 13,000 14,581 Glencore Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. notes 6.00%, 11/15/41 (Canada) 360,000 362,736 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4.625%, 4/29/24 510,000 518,517 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4.00%, 4/16/25 187,000 184,195 International Paper Co. sr. unsec. notes 8.70%, 6/15/38 6,000 8,839 INVISTA Finance, LLC 144A company guaranty sr. notes 4.25%, 10/15/19 262,000 262,626 Union Carbide Corp. sr. unsec. unsub. bonds 7.75%, 10/1/96 140,000 180,111 Westlake Chemical Corp. 144A company guaranty sr. unsec. unsub. bonds 3.60%, 8/15/26 755,000 756,552 WestRock MWV, LLC company guaranty sr. unsec. unsub. notes 8.20%, 1/15/30 440,000 593,806 WestRock MWV, LLC company guaranty sr. unsec. unsub. notes 7.95%, 2/15/31 73,000 97,160 WestRock RKT Co. company guaranty sr. unsec. unsub. notes 4.45%, 3/1/19 105,000 110,809 Weyerhaeuser Co. sr. unsec. unsub. notes 7.375%, 3/15/32 R 300,000 396,924 Capital goods (0.2%) Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4.50%, 1/15/23 105,000 107,625 Legrand France SA sr. unsec. unsub. notes 8.50%, 2/15/25 (France) 253,000 340,564 Communication services (2.4%) America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6.125%, 3/30/40 (Mexico) 100,000 120,163 American Tower Corp. sr. unsec. notes 4.00%, 6/1/25 R 235,000 246,937 American Tower Corp. sr. unsec. unsub. bonds 3.375%, 10/15/26 R 495,000 492,605 Charter Communications Operating, LLC/Charter Communications Operating Capital 144A sr. sub. bonds 6.484%, 10/23/45 622,000 728,891 Charter Communications Operating, LLC/Charter Communications Operating Capital 144A sr. sub. notes 4.908%, 7/23/25 148,000 159,626 Comcast Cable Communications Holdings, Inc. company guaranty sr. unsec. notes 9.455%, 11/15/22 70,000 97,648 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.50%, 11/15/35 75,000 101,059 28 Global Income Trust Principal CORPORATE BONDS AND NOTES (29.9%)* cont . amount Value Communication services cont . Crown Castle International Corp. sr. unsec. notes 5.25%, 1/15/23 R $295,000 $329,636 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883%, 8/15/20 190,000 206,501 Koninklijke KPN NV sr. unsec. unsub. bonds 8.375%, 10/1/30 (Netherlands) 42,000 56,930 NBCUniversal Media, LLC company guaranty sr. unsec. unsub. notes 6.40%, 4/30/40 125,000 170,470 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4.50%, 3/15/43 (Canada) 215,000 224,243 Sprint Spectrum Co., LLC/Sprint Spectrum Co. II, LLC/ Sprint Spectrum Co. III, LL 144A company guaranty sr. notes 3.36%, 9/20/21 585,000 587,925 TCI Communications, Inc. sr. unsec. unsub. notes 7.875%, 2/15/26 255,000 356,795 Telecom Italia SpA 144A sr. unsec. notes 5.303%, 5/30/24 (Italy) 800,000 813,000 Verizon Communications, Inc. sr. unsec. unsub. notes 5.90%, 2/15/54 (units) 28,800 778,176 Verizon Communications, Inc. sr. unsec. unsub. notes 5.05%, 3/15/34 315,000 343,384 Verizon Communications, Inc. sr. unsec. unsub. notes 4.522%, 9/15/48 622,000 618,536 Conglomerates (0.1%) General Electric Co. jr. unsec. sub. FRB Ser. D, 5.00%, perpetual maturity 346,000 366,760 Consumer cyclicals (3.2%) 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7.85%, 3/1/39 115,000 161,119 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 2/1/20 194,000 211,948 CBS Corp. company guaranty sr. unsec. unsub. bonds 2.90%, 1/15/27 872,000 849,614 D.R. Horton, Inc. company guaranty sr. unsec. sub. notes 5.75%, 8/15/23 425,000 471,750 Dollar General Corp. sr. unsec. sub. notes 3.25%, 4/15/23 215,000 219,803 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95%, 8/15/20 235,000 263,511 Expedia, Inc. 144A company guaranty sr. unsec. unsub. notes 5.00%, 2/15/26 222,000 233,007 Ford Motor Co. sr. unsec. unsub. notes 9.98%, 2/15/47 630,000 981,909 Ford Motor Co. sr. unsec. unsub. notes 7.45%, 7/16/31 122,000 160,300 Ford Motor Co. sr. unsec. unsub. notes 7.40%, 11/1/46 15,000 21,016 General Motors Co. sr. unsec. notes 6.25%, 10/2/43 265,000 303,424 General Motors Co. sr. unsec. notes 5.20%, 4/1/45 150,000 152,937 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 4.00%, 10/6/26 630,000 628,142 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 4.30%, 7/13/25 222,000 227,110 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 3.45%, 4/10/22 301,000 304,356 Grupo Televisa SAB sr. unsec. unsub. bonds 6.625%, 1/15/40 (Mexico) 215,000 246,184 Global Income Trust 29 Principal CORPORATE BONDS AND NOTES (29.9%)* cont. amount Value Consumer cyclicals cont. Grupo Televisa SAB sr. unsec. unsub. notes 5.00%, 5/13/45 (Mexico) $250,000 $236,601 Hilton Domestic Operating Co., Inc. 144A sr. unsec. sub. notes 4.25%, 9/1/24 125,000 125,313 Host Hotels & Resorts LP sr. unsec. unsub. notes 6.00%, 10/1/21 R 61,000 69,718 Host Hotels & Resorts LP sr. unsec. unsub. notes 5.25%, 3/15/22 R 29,000 32,024 Hyatt Hotels Corp. sr. unsec. unsub. notes 3.375%, 7/15/23 160,000 162,693 L Brands, Inc. company guaranty sr. unsec. notes 6.625%, 4/1/21 145,000 166,569 L Brands, Inc. company guaranty sr. unsec. sub. notes 5.625%, 2/15/22 220,000 242,000 Lear Corp. company guaranty sr. unsec. unsub. notes 5.375%, 3/15/24 225,000 240,469 O’Reilly Automotive, Inc. company guaranty sr. unsec. notes 3.85%, 6/15/23 150,000 159,688 O’Reilly Automotive, Inc. company guaranty sr. unsec. sub. notes 3.55%, 3/15/26 220,000 228,006 Omnicom Group, Inc. company guaranty sr. unsec. unsub. notes 3.60%, 4/15/26 280,000 290,868 Owens Corning company guaranty sr. unsec. sub. notes 9.00%, 6/15/19 15,000 17,398 Priceline Group, Inc. (The) sr. unsec. notes 3.65%, 3/15/25 116,000 120,564 QVC, Inc. company guaranty sr. notes 4.85%, 4/1/24 260,000 263,756 S&P Global, Inc. company guaranty sr. unsec. unsub. notes 4.40%, 2/15/26 195,000 216,226 TEGNA, Inc. 144A company guaranty sr. unsec. unsub. notes 4.875%, 9/15/21 205,000 213,713 Time Warner, Inc. company guaranty sr. unsec. bonds 7.70%, 5/1/32 215,000 297,017 Time Warner, Inc. company guaranty sr. unsec. unsub. bonds 2.95%, 7/15/26 160,000 157,723 Vulcan Materials Co. sr. unsec. unsub. notes 4.50%, 4/1/25 125,000 135,798 Consumer staples (2.3%) Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. bonds 4.90%, 2/1/46 440,000 503,156 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. bonds 3.65%, 2/1/26 400,000 420,905 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.20%, 1/15/39 154,000 243,361 Bacardi, Ltd. 144A unsec. notes 4.50%, 1/15/21 (Bermuda) 230,000 249,174 CVS Pass-Through Trust sr. notes 6.036%, 12/10/28 56,386 65,430 CVS Pass-Through Trust 144A sr. mtge. notes 7.507%, 1/10/32 294,423 373,862 ERAC USA Finance, LLC 144A company guaranty sr. unsec. bonds 4.50%, 2/15/45 15,000 15,362 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 7.00%, 10/15/37 85,000 112,857 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 5.625%, 3/15/42 726,000 853,765 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 3.85%, 11/15/24 277,000 294,130 Grupo Bimbo SAB de CV 144A company guaranty sr. unsec. notes 3.875%, 6/27/24 (Mexico) 550,000 571,799 30 Global Income Trust Principal CORPORATE BONDS AND NOTES (29.9%)* cont. amount Value Consumer staples cont. Grupo Bimbo SAB de CV 144A company guaranty sr. unsec. unsub. notes 4.875%, 6/27/44 (Mexico) $500,000 $493,783 Kraft Foods Group, Inc. company guaranty sr. unsec. unsub. notes 6.50%, 2/9/40 589,000 768,216 Kraft Heinz Foods Co. company guaranty sr. unsec. bonds 4.375%, 6/1/46 290,000 294,113 Newell Brands, Inc. sr. unsec. unsub. notes 4.20%, 4/1/26 575,000 621,295 Walgreens Boots Alliance, Inc. sr. unsec. bonds 3.45%, 6/1/26 385,000 392,435 Energy (3.5%) Anadarko Petroleum Corp. sr. unsec. notes 6.45%, 9/15/36 165,000 195,802 Anadarko Petroleum Corp. sr. unsec. unsub. notes 5.55%, 3/15/26 10,000 11,373 BG Energy Capital PLC 144A company guaranty sr. unsec. unsub. notes 4.00%, 10/15/21 (United Kingdom) 200,000 217,637 BP Capital Markets PLC company guaranty sr. unsec. bonds 3.119%, 5/4/26 (United Kingdom) 310,000 315,232 Devon Energy Corp. sr. unsec. unsub. notes 3.25%, 5/15/22 152,000 152,614 EQT Midstream Partners LP company guaranty sr. unsec. sub. notes 4.00%, 8/1/24 405,000 400,082 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7.875%, 9/15/31 185,000 236,134 Lukoil International Finance BV 144A company guaranty sr. unsec. notes 4.563%, 4/24/23 (Russia) 310,000 313,488 Marathon Petroleum Corp. sr. unsec. unsub. notes 6.50%, 3/1/41 45,000 48,573 Noble Holding International, Ltd. company guaranty sr. unsec. unsub. notes 6.05%, 3/1/41 160,000 92,800 Pertamina Persero PT 144A sr. unsec. unsub. notes 4.30%, 5/20/23 (Indonesia) 200,000 207,281 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6.25%, 3/17/24 (Brazil) 2,110,000 2,075,713 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 5.375%, 1/27/21 (Brazil) 225,000 222,795 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 4.875%, 3/17/20 (Brazil) 74,000 74,537 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5.375%, 4/12/27 (Venezuela) 30,000 10,873 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 6.00%, 11/15/26 (Venezuela) 155,000 57,578 Petroleos Mexicanos company guaranty sr. unsec. unsub. bonds 5.625%, 1/23/46 (Mexico) 315,000 272,396 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 5.50%, 1/21/21 (Mexico) 625,000 664,707 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 4.50%, 1/23/26 (Mexico) 1,385,000 1,337,910 Pride International, Inc. company guaranty sr. unsec. unsub. notes 7.875%, 8/15/40 425,000 340,000 Sabine Pass Liquefaction, LLC 144A sr. bonds 5.00%, 3/15/27 800,000 814,000 Spectra Energy Capital, LLC company guaranty sr. unsec. notes 5.65%, 3/1/20 20,000 21,625 Spectra Energy Capital, LLC company guaranty sr. unsec. sub. notes 6.20%, 4/15/18 75,000 79,110 Global Income Trust 31 Principal CORPORATE BONDS AND NOTES (29.9%)* cont. amount Value Energy cont. Spectra Energy Partners LP sr. unsec. notes 3.375%, 10/15/26 $180,000 $178,844 Statoil ASA company guaranty sr. unsec. notes 5.10%, 8/17/40 (Norway) 165,000 192,595 Williams Partners LP sr. unsec. notes 5.25%, 3/15/20 460,000 497,532 Williams Partners LP sr. unsec. sub. notes 4.30%, 3/4/24 45,000 46,240 Williams Partners LP sr. unsec. sub. notes 3.60%, 3/15/22 155,000 157,764 Williams Partners LP/ACMP Finance Corp. sr. unsec. sub. notes 4.875%, 3/15/24 208,000 213,238 Financials (10.3%) Aflac, Inc. sr. unsec. notes 6.45%, 8/15/40 108,000 142,746 Aflac, Inc. sr. unsec. unsub. notes 6.90%, 12/17/39 295,000 401,845 Air Lease Corp. sr. unsec. notes 3.75%, 2/1/22 125,000 131,537 Air Lease Corp. sr. unsec. unsub. notes 3.375%, 6/1/21 435,000 447,570 Ally Financial, Inc. sub. unsec. notes 5.75%, 11/20/25 425,000 435,094 American Express Co. jr. unsec. sub. FRN Ser. C, 4.90%, perpetual maturity 215,000 211,413 American International Group, Inc. jr. unsec. sub. FRB 8.175%, 5/15/58 414,000 554,510 Aon PLC company guaranty sr. unsec. unsub. notes 4.25%, 12/12/42 545,000 525,060 AXA SA 144A jr. unsec. sub. FRN 6.463%, perpetual maturity (France) 485,000 505,710 Bank of America Corp. jr. unsec. sub. FRN Ser. Z, 6.50%, perpetual maturity 460,000 499,100 Barclays Bank PLC unsec. sub. notes 7.625%, 11/21/22 (United Kingdom) 220,000 245,575 BBVA International Preferred SAU company guaranty jr. unsec. sub. FRB 5.919%, perpetual maturity (Spain) 195,000 195,488 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. notes 4.30%, 5/15/43 335,000 366,980 BGC Partners, Inc. sr. unsec. notes 5.125%, 5/27/21 405,000 421,045 BNP Paribas SA 144A jr. unsec. sub. FRN 7.195%, perpetual maturity (France) 300,000 338,625 BPCE SA 144A unsec. sub. notes 5.70%, 10/22/23 (France) 210,000 227,528 BPCE SA 144A unsec. sub. notes 5.15%, 7/21/24 (France) 215,000 226,095 Cantor Fitzgerald LP 144A unsec. notes 6.50%, 6/17/22 320,000 345,926 Capital One Financial Corp. unsec. sub. notes 4.20%, 10/29/25 150,000 155,757 CBRE Services, Inc. company guaranty sr. unsec. notes 5.25%, 3/15/25 156,000 166,779 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 4.875%, 3/1/26 354,000 370,221 Citigroup, Inc. jr. unsec. sub. FRB Ser. B, 5.90%, perpetual maturity 152,000 158,308 Citigroup, Inc. jr. unsec. sub. FRB Ser. P, 5.95%, perpetual maturity 148,000 151,330 Citigroup, Inc. jr. unsec. sub. FRN 5.875%, perpetual maturity 59,000 59,885 CNO Financial Group, Inc. sr. unsec. unsub. notes 5.25%, 5/30/25 220,000 222,200 Commerzbank AG 144A unsec. sub. notes 8.125%, 9/19/23 (Germany) 320,000 367,872 Cooperatieve Rabobank UA 144A jr. unsec. sub. FRN 11.00%, perpetual maturity (Netherlands) 865,000 1,042,239 32 Global Income Trust Principal CORPORATE BONDS AND NOTES (29.9%)* cont. amount Value Financials cont. Credit Suisse Group AG 144A jr. unsec. sub. FRN 6.25%, perpetual maturity (Switzerland) $200,000 $193,250 Dresdner Funding Trust I 144A jr. unsec. sub. notes 8.151%, 6/30/31 1,000,000 1,188,750 Duke Realty LP company guaranty sr. unsec. unsub. notes 3.875%, 2/15/21 R 150,000 159,128 EPR Properties company guaranty sr. unsec. sub. notes 5.25%, 7/15/23 R 285,000 304,455 Fifth Third Bancorp jr. unsec. sub. FRB 5.10%, perpetual maturity 116,000 111,963 GE Capital International Funding Co. Unlimited Co. company guaranty sr. unsec. bonds 4.418%, 11/15/35 (Ireland) 484,000 527,926 Goldman Sachs Group, Inc. (The) unsec. sub. notes 6.75%, 10/1/37 11,000 13,849 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. FRB 8.125%, 6/15/38 220,000 240,900 Healthcare Realty Trust, Inc. sr. unsec. unsub. notes 3.875%, 5/1/25 R 155,000 157,752 Hospitality Properties Trust sr. unsec. unsub. notes 4.50%, 3/15/25 R 160,000 161,866 HSBC Bank USA, NA unsec. sub. notes 7.00%, 1/15/39 250,000 331,843 HSBC Capital Funding LP 144A company guaranty jr. unsec. sub. FRB 10.176%, perpetual maturity (Jersey) 570,000 860,700 HSBC Holdings PLC jr. unsec. sub. FRB 6.875%, perpetual maturity (United Kingdom) 200,000 210,500 ING Bank NV 144A unsec. sub. notes 5.80%, 9/25/23 (Netherlands) 1,031,000 1,162,693 International Lease Finance Corp. sr. unsec. unsub. notes 6.25%, 5/15/19 220,000 237,600 JPMorgan Chase & Co. sr. unsec. notes Ser. MTN, 2.295%, 8/15/21 325,000 325,255 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.80%, 3/15/37 650,000 763,750 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. FRN 7.00%, 3/15/37 265,000 230,550 Lloyds Banking Group PLC 144A jr. unsec. sub. FRN 6.657%, perpetual maturity (United Kingdom) 530,000 589,625 Lloyds Banking Group PLC 144A unsec. sub. notes 5.30%, 12/1/45 (United Kingdom) 342,000 361,004 Massachusetts Mutual Life Insurance Co. 144A unsec. sub. notes 8.875%, 6/1/39 635,000 980,768 MetLife Capital Trust IV 144A jr. unsec. sub. notes 7.875%, 12/15/37 330,000 422,400 Mid-America Apartments LP sr. unsec. notes 4.30%, 10/15/23 R 155,000 166,804 Mitsubishi UFJ Financial Group, Inc. sr. unsec. unsub. notes 3.85%, 3/1/26 (Japan) 240,000 257,779 OneAmerica Financial Partners, Inc. 144A sr. unsec. notes 7.00%, 10/15/33 30,000 34,025 Peachtree Corners Funding Trust 144A company guaranty sr. unsec. unsub. bonds 3.976%, 2/15/25 100,000 100,362 Primerica, Inc. sr. unsec. notes 4.75%, 7/15/22 90,000 97,638 Progressive Corp. (The) jr. unsec. sub. FRN 6.70%, 6/15/37 445,000 439,438 Prudential Financial, Inc. jr. unsec. sub. FRN 5.625%, 6/15/43 90,000 96,975 Prudential Financial, Inc. jr. unsec. sub. FRN 5.20%, 3/15/44 268,000 274,365 Prudential Financial, Inc. sr. unsec. notes 6.625%, 6/21/40 85,000 111,556 Realty Income Corp. sr. unsec. notes 4.65%, 8/1/23 R 80,000 87,826 Global Income Trust 33 Principal CORPORATE BONDS AND NOTES (29.9%)* cont . amount Value Financials cont. Royal Bank of Canada unsec. sub. notes Ser. GMTN, 4.65%, 1/27/26 (Canada) $245,000 $265,652 Santander Issuances SAU company guaranty unsec. sub. notes 5.179%, 11/19/25 (Spain) 200,000 206,476 Santander UK PLC 144A unsec. sub. notes 5.00%, 11/7/23 (United Kingdom) 470,000 487,587 Sberbank of Russia Via SB Capital SA 144A sr. unsec. notes 6.125%, 2/7/22 (Russia) 275,000 298,719 Sberbank of Russia Via SB Capital SA 144A sr. unsec. unsub. notes 4.95%, 2/7/17 (Russia) 450,000 452,813 State Street Capital Trust IV company guaranty jr. unsec. sub. FRB 1.85%, 6/15/37 550,000 472,235 Teachers Insurance & Annuity Association of America 144A unsec. sub. notes 6.85%, 12/16/39 210,000 282,565 TIERS Trust/United States 144A sr. bonds stepped-coupon zero% (8.125%, 9/15/17), 3/15/46 †† 520,000 525,200 Toronto-Dominion Bank (The) unsec. sub. FRB 3.625%, 9/15/31 (Canada) 401,000 400,561 Travelers Property Casualty Corp. company guaranty sr. unsec. unsub. bonds 7.75%, 4/15/26 170,000 228,120 UBS Group AG jr. unsec. sub. FRN 6.875%, perpetual maturity (Switzerland) 300,000 296,880 UBS Group Funding Jersey, Ltd. 144A company guaranty sr. unsec. notes 4.125%, 4/15/26 (Jersey) 579,000 605,313 VEREIT Operating Partnership LP company guaranty sr. unsec. notes 4.60%, 2/6/24 R 465,000 481,275 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.80%, 11/22/25 (Russia) 500,000 535,025 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6.875%, 5/29/18 (Russia) 699,000 737,109 Wells Fargo Bank, NA unsec. sub. notes Ser. BKNT, 6.60%, 1/15/38 276,000 367,202 Willis Towers Watson PLC company guaranty sr. unsec. unsub. notes 5.75%, 3/15/21 405,000 452,858 WP Carey, Inc. sr. unsec. unsub. notes 4.60%, 4/1/24 R 622,000 647,965 ZFS Finance USA Trust V 144A jr. unsec. sub. FRB 6.50%, 5/9/37 300,000 304,125 Health care (0.8%) AbbVie, Inc. sr. unsec. notes 3.60%, 5/14/25 44,000 44,868 Aetna, Inc. sr. unsec. notes 6.75%, 12/15/37 56,000 75,098 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. sub. notes 5.625%, 7/31/19 120,000 129,900 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 5.75%, 2/15/21 135,000 150,863 HCA, Inc. company guaranty sr. bonds 5.25%, 6/15/26 110,000 114,950 HCA, Inc. company guaranty sr. sub. notes 5.00%, 3/15/24 75,000 78,113 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 4.50%, 4/1/27 R 180,000 179,100 Omega Healthcare Investors, Inc. company guaranty sr. unsec. unsub. notes 4.95%, 4/1/24 R 100,000 104,321 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4.75%, 1/30/20 28,000 30,375 34 Global Income Trust Principal CORPORATE BONDS AND NOTES (29.9%)* cont. amount Value Health care cont. Shire Acquisitions Investments Ireland DAC company guaranty sr. unsec. unsub. notes 3.20%, 9/23/26 (Ireland) $600,000 $589,996 Teva Pharmaceutical Finance Netherlands III BV company guaranty sr. unsec. unsub. bonds 3.15%, 10/1/26 (Netherlands) 641,000 623,396 Supra-Nation (1.5%) European Investment Bank sr. unsec. unsub. bonds 5.625%, 6/7/32 (Supra-Nation) GBP 1,900,000 3,480,529 European Investment Bank sr. unsec. unsub. notes Ser. EMTN, 4.125%, 4/15/24 (Supra-Nation) EUR 450,000 650,974 Technology (1.3%) Apple, Inc. sr. unsec. notes 3.45%, 5/6/24 $435,000 464,224 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A company guaranty sr. unsec. notes 7.125%, 6/15/24 490,000 536,773 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A sr. bonds 8.35%, 7/15/46 146,000 176,907 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A sr. notes 5.45%, 6/15/23 742,000 794,577 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5.00%, 3/15/22 230,000 238,054 Jabil Circuit, Inc. sr. unsec. sub. notes 8.25%, 3/15/18 100,000 108,000 Microsoft Corp. sr. unsec. unsub. bonds 2.40%, 8/8/26 225,000 220,678 Oracle Corp. sr. unsec. unsub. notes 2.65%, 7/15/26 885,000 872,988 Transportation (0.5%) Burlington Northern Santa Fe, LLC sr. unsec. notes 5.40%, 6/1/41 295,000 362,014 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5.75%, 5/1/40 10,000 12,726 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.90%, 1/2/18 15,016 15,195 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648%, 9/15/17 25,420 25,863 Delta Air Lines, Inc. sr. notes Ser. A, 7.75%, 12/17/19 38,399 43,487 Norfolk Southern Corp. sr. unsec. unsub. bonds 6.00%, 5/23/11 140,000 164,585 Penske Truck Leasing Co. Lp/PTL Finance Corp. 144A sr. unsec. bonds 3.40%, 11/15/26 359,000 358,598 Southwest Airlines Co. 2007-1 Pass Through Trust pass-through certificates Ser. 07-1, 6.15%, 8/1/22 149,486 168,172 United Airlines 2014-2 Class A Pass Through Trust sr. notes Ser. A, 3.75%, 9/3/26 155,483 162,869 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636%, 7/2/22 28,305 30,145 Utilities and power (2.1%) Beaver Valley II Funding Corp. sr. bonds 9.00%, 6/1/17 2,000 2,000 Consolidated Edison Co. of New York, Inc. sr. unsec. unsub. notes 4.20%, 3/15/42 65,000 69,016 El Paso Natural Gas Co., LLC company guaranty sr. unsec. unsub. notes 8.375%, 6/15/32 105,000 134,446 Global Income Trust 35 Principal CORPORATE BONDS AND NOTES (29.9%)* cont. amount Value Utilities and power cont. Emera US Finance LP 144A company guaranty sr. unsec. notes 3.55%, 6/15/26 $263,000 $268,625 Energy Transfer Equity LP sr. sub. notes 5.875%, 1/15/24 130,000 132,129 Energy Transfer Partners LP sr. unsec. unsub. notes 6.50%, 2/1/42 515,000 552,600 Energy Transfer Partners LP sr. unsec. unsub. notes 5.20%, 2/1/22 210,000 229,996 FirstEnergy Transmission, LLC 144A sr. unsec. unsub. notes 5.45%, 7/15/44 830,000 915,782 Iberdrola International BV company guaranty sr. unsec. unsub. bonds 6.75%, 7/15/36 (Spain) 155,000 201,648 ITC Holdings Corp. 144A sr. unsec. notes 6.05%, 1/31/18 125,000 131,454 Kinder Morgan Energy Partners LP company guaranty sr. unsec. notes 5.40%, 9/1/44 312,000 312,542 Kinder Morgan Energy Partners LP company guaranty sr. unsec. notes 3.50%, 3/1/21 40,000 41,015 Kinder Morgan, Inc. company guaranty sr. unsec. unsub. notes 3.05%, 12/1/19 95,000 97,340 Oncor Electric Delivery Co., LLC sr. notes 4.10%, 6/1/22 270,000 295,858 Puget Sound Energy, Inc. jr. unsec. sub. FRN Ser. A, 6.974%, 6/1/67 240,000 204,300 Texas Gas Transmission, LLC 144A sr. unsec. notes 4.50%, 2/1/21 369,000 384,509 Texas-New Mexico Power Co. 144A 1st sr. bonds Ser. A, 9 1/2%, 4/1/19 530,000 606,002 TransCanada PipeLines, Ltd. jr. unsec. sub. FRN 6.35%, 5/15/67 (Canada) 340,000 272,000 WEC Energy Group jr. unsec. sub. FRN 6.25%, 5/15/67 830,000 726,250 Total corporate bonds and notes (cost $77,524,018) Principal MORTGAGE-BACKED SECURITIES (22.3%)* amount Value Agency collateralized mortgage obligations (7.7%) Bellemeade Re Ltd. 144A FRB Ser. 15-1A, Class M1, 3.034%, 7/25/25 (Bermuda) $120,277 $120,652 Federal Home Loan Mortgage Corporation IFB Ser. 3408, Class EK, 23.642%, 4/15/37 16,858 28,214 IFB Ser. 3072, Class SM, 21.837%, 11/15/35 52,647 83,122 IFB Ser. 3249, Class PS, 20.511%, 12/15/36 32,475 49,323 IFB Ser. 3065, Class DC, 18.256%, 3/15/35 67,615 104,787 IFB Ser. 2990, Class LB, 15.579%, 6/15/34 46,010 58,659 Ser. 3707, Class PI, IO, 4.50%, 7/15/25 230,750 21,907 Ser. 4355, Class DI, IO, 4.00%, 3/15/44 2,485,969 213,793 Ser. 4193, Class PI, IO, 4.00%, 3/15/43 1,604,421 235,564 Ser. 4369, Class IA, IO, 3.50%, 7/15/44 2,060,099 283,264 Structured Agency Credit Risk Debt FRN Ser. 15-DNA2, Class M2, 3.134%, 12/25/27 320,000 326,419 Ser. 4141, Class PI, IO, 3.00%, 12/15/42 2,838,869 313,042 Ser. 4165, Class TI, IO, 3.00%, 12/15/42 7,208,538 738,154 Ser. 4206, Class IP, IO, 3.00%, 12/15/41 2,360,738 253,502 Ser. 3300, PO, zero%, 2/15/37 4,454 3,962 Ser. 3326, Class WF, zero%, 10/15/35 1,810 1,439 36 Global Income Trust Principal MORTGAGE-BACKED SECURITIES (22.3%)* cont. amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association IFB Ser. 06-8, Class HP, 22.609%, 3/25/36 $42,559 $72,430 IFB Ser. 07-53, Class SP, 22.242%, 6/25/37 44,623 71,340 IFB Ser. 05-75, Class GS, 18.648%, 8/25/35 34,903 48,841 IFB Ser. 10-46, Class SB, IO, 5.916%, 5/25/40 504,656 91,938 IFB Ser. 12-103, Class LS, IO, 5.466%, 9/25/42 2,523,969 444,850 Ser. 421, Class C6, IO, 4.00%, 5/25/45 1,342,003 206,903 Ser. 409, Class C16, IO, 4.00%, 11/25/40 712,329 100,296 Ser. 12-124, Class JI, IO, 3.50%, 11/25/42 1,721,322 210,466 Ser. 13-55, Class IK, IO, 3.00%, 4/25/43 1,596,948 167,041 Ser. 13-1, Class MI, IO, 3.00%, 1/25/43 1,819,188 162,326 Ser. 13-35, Class IP, IO, 3.00%, 6/25/42 3,817,043 333,991 Ser. 13-55, Class PI, IO, 3.00%, 5/25/42 3,818,215 312,025 Ser. 13-23, Class PI, IO, 3.00%, 10/25/41 4,855,760 337,427 Ser. 14-28, Class AI, IO, 3.00%, 3/25/40 2,990,621 267,287 Connecticut Avenue Securities FRB Ser. 16-C05, Class 2M1, 1.884%, 1/25/29 422,799 424,073 FRB Ser. 03-W10, Class 1, IO, 0.621%, 6/25/43 412,750 5,224 Ser. 07-64, Class LO, PO, zero%, 7/25/37 6,406 6,046 Government National Mortgage Association IFB Ser. 13-124, Class BS, IO, 6.124%, 8/20/38 3,538,608 521,945 Ser. 16-75, Class LI, IO, 6.00%, 1/20/40 1,897,807 436,496 IFB Ser. 10-171, Class SB, IO, 5.915%, 12/16/40 1,576,542 279,095 Ser. 14-76, IO, 5.00%, 5/20/44 1,085,092 206,627 Ser. 14-25, Class QI, IO, 5.00%, 1/20/44 2,212,033 368,434 Ser. 10-35, Class UI, IO, 5.00%, 3/20/40 362,486 66,933 Ser. 10-9, Class UI, IO, 5.00%, 1/20/40 742,764 135,149 Ser. 09-121, Class UI, IO, 5.00%, 12/20/39 235,835 43,750 Ser. 15-80, Class IA, IO, 4.50%, 6/20/45 2,695,658 463,252 Ser. 13-182, Class IQ, IO, 4.50%, 12/16/43 2,097,338 374,899 Ser. 12-91, Class IN, IO, 4.50%, 5/20/42 2,978,894 558,543 Ser. 11-18, Class PI, IO, 4.50%, 8/20/40 955,877 108,024 Ser. 10-35, Class AI, IO, 4.50%, 3/20/40 1,732,824 274,653 Ser. 10-35, Class QI, IO, 4.50%, 3/20/40 1,262,686 210,500 Ser. 10-103, Class DI, IO, 4.50%, 12/20/38 769,186 31,963 Ser. 16-19, Class PI, IO, 4.00%, 2/20/46 2,461,510 359,134 Ser. 16-47, Class CI, IO, 4.00%, 9/20/45 4,918,477 654,207 Ser. 15-64, Class IG, IO, 4.00%, 5/20/45 2,366,077 432,826 Ser. 15-40, IO, 4.00%, 3/20/45 1,739,184 348,124 Ser. 14-116, Class IL, IO, 4.00%, 8/20/44 2,653,957 351,649 Ser. 13-24, Class PI, IO, 4.00%, 11/20/42 740,114 108,129 Ser. 15-94, Class NI, IO, 4.00%, 12/20/41 4,894,817 444,654 Ser. 16-83, Class PI, IO, 3.50%, 6/20/45 3,360,702 548,527 Ser. 13-27, Class PI, IO, 3.50%, 12/20/42 1,262,319 145,507 Ser. 12-136, Class BI, IO, 3.50%, 11/20/42 1,830,097 321,731 Ser. 14-102, Class IG, IO, 3.50%, 3/16/41 1,950,365 218,724 Ser. 13-90, Class HI, IO, 3.50%, 4/20/40 2,154,064 97,514 Ser. 15-124, Class NI, IO, 3.50%, 6/20/39 2,313,539 233,459 Ser. 15-124, Class DI, IO, 3.50%, 1/20/38 1,436,246 183,442 Global Income Trust 37 Principal MORTGAGE-BACKED SECURITIES (22.3%)* cont. amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 13-53, Class PI, IO, 3.00%, 4/20/41 $3,887,826 $308,616 Ser. 14-115, Class QI, IO, 3.00%, 3/20/29 3,258,848 291,634 Ser. 16-H23, Class NI, IO, 2.83%, 10/20/66 4,682,000 695,745 Ser. 16-H15, Class AI, IO, 2.634%, 7/20/66 5,800,221 791,150 Ser. 16-H16, Class EI, IO, 2.167%, 6/20/66 3,858,997 500,512 Ser. 15-H26, Class DI, IO, 2.142%, 10/20/65 3,155,723 387,207 Ser. 15-H09, Class AI, IO, 2.049%, 4/20/65 6,945,254 750,087 Ser. 14-H21, Class AI, IO, 1.963%, 10/20/64 3,395,809 362,672 Ser. 15-H03, Class DI, IO, 1.857%, 1/20/65 5,842,352 647,333 Ser. 16-H07, Class HI, IO, 1.752%, 2/20/66 4,330,680 475,743 Ser. 15-H26, Class EI, IO, 1.723%, 10/20/65 3,599,159 366,034 Ser. 15-H25, Class AI, IO, 1.615%, 9/20/65 3,676,098 331,584 Ser. 14-H12, Class BI, IO, 1.544%, 5/20/64 4,423,994 354,804 Commercial mortgage-backed securities (10.7%) Banc of America Commercial Mortgage Trust 144A FRB Ser. 07-5, Class XW, IO, 0.343%, 2/10/51 5,375,641 12,800 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A FRB Ser. 04-4, Class XC, IO, 0.035%, 7/10/42 32,402 17 Bayview Commercial Asset Trust 144A Ser. 06-CD1A, IO, zero%, 7/25/23 CAD 1,656,799 1 Ser. 07-CD1A, IO, zero%, 3/25/21 CAD 505,026 1 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.436%, 3/11/39 $959,000 431,550 FRB Ser. 06-PW11, Class C, 5.436%, 3/11/39 403,000 100,750 FRB Ser. 06-PW14, Class X1, IO, 0.583%, 12/11/38 2,057,805 28,274 CD Mortgage Trust 144A FRB Ser. 07-CD5, Class XS, IO, 0.148%, 11/15/44 3,541,397 2,675 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C1, Class E, 6.18%, 4/15/44 363,000 191,047 FRB Ser. 11-C2, Class E, 5.741%, 12/15/47 1,053,000 1,064,163 Citigroup Commercial Mortgage Trust FRB Ser. 13-GC17, Class C, 5.104%, 11/10/46 433,000 465,893 Ser. 14-GC21, Class AS, 4.026%, 5/10/47 749,000 798,973 Citigroup Commercial Mortgage Trust 144A FRB Ser. 06-C5, Class XC, IO, 0.513%, 10/15/49 7,058,460 3,035 COMM Mortgage Pass-Through Certificates FRB Ser. 12-CR3, Class XA, IO, 2.079%, 10/15/45 2,760,110 220,062 COMM Mortgage Trust Ser. 07-C9, Class AJ, 5.65%, 12/10/49 921,000 925,605 FRB Ser. 14-CR18, Class C, 4.737%, 7/15/47 1,199,000 1,259,550 FRB Ser. 12-CR1, Class XA, IO, 2.026%, 5/15/45 3,177,182 240,866 FRB Ser. 14-UBS6, Class XA, IO, 1.057%, 12/10/47 10,409,889 588,159 COMM Mortgage Trust 144A Ser. 13-LC13, Class AM, 4.557%, 8/10/46 313,000 346,522 Ser. 13-LC13, Class E, 3.719%, 8/10/46 489,000 342,838 Credit Suisse Commercial Mortgage Trust 144A FRB Ser. 07-C2, Class AX, IO, 0.072%, 1/15/49 6,440,349 580 38 Global Income Trust Principal MORTGAGE-BACKED SECURITIES (22.3%)* cont. amount Value Commercial mortgage-backed securities cont. Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6.00%, 5/17/40 $47,664 $49,570 FRB Ser. 03-C3, Class AX, IO, 1.994%, 5/15/38 73,661 1 Credit Suisse Mortgage Capital Certificates 144A FRB Ser. 06-C4, Class AX, IO, 0.326%, 9/15/39 668,128 4 DBUBS Mortgage Trust 144A FRB Ser. 11-LC2A, Class D, 5.542%, 7/10/44 189,000 194,119 FRB Ser. 11-LC3A, Class D, 5.345%, 8/10/44 545,000 562,767 GE Capital Commercial Mortgage Corp. Trust FRB Ser. 06-C1, Class AJ, 5.309%, 3/10/44 197,641 194,479 GE Commercial Mortgage Corp. Trust 144A FRB Ser. 07-C1, Class XC, IO, 0.20%, 12/10/49 23,808,325 34,615 GS Mortgage Securities Corp. II FRB Ser. 13-GC10, Class XA, IO, 1.599%, 2/10/46 7,568,538 571,122 GS Mortgage Securities Corp. II 144A FRB Ser. 13-GC10, Class D, 4.41%, 2/10/46 983,000 901,313 FRB Ser. 13-GC10, Class E, 4.41%, 2/10/46 650,000 485,420 GS Mortgage Securities Trust FRB Ser. 13-GC12, Class C, 4.179%, 6/10/46 319,000 314,375 GS Mortgage Securities Trust 144A FRB Ser. 12-GC6, Class D, 5.654%, 1/10/45 771,000 765,218 FRB Ser. 11-GC3, Class D, 5.633%, 3/10/44 F 615,000 638,219 FRB Ser. 14-GC26, Class D, 4.511%, 11/10/47 328,000 263,837 JPMBB Commercial Mortgage Securities Trust FRB Ser. 13-C12, Class XA, IO, 0.772%, 7/15/45 25,230,317 668,603 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 12-LC9, Class D, 4.415%, 12/15/47 251,000 248,540 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.079%, 2/12/51 144,000 143,813 FRB Ser. 06-LDP7, Class B, 5.925%, 4/17/45 914,000 167,719 Ser. 07-LDPX, Class A3, 5.42%, 1/15/49 176,900 177,813 Ser. 13-C10, Class AS, 3.372%, 12/15/47 299,000 309,761 FRB Ser. 13-LC11, Class XA, IO, 1.524%, 4/15/46 5,421,044 342,610 FRB Ser. 13-C16, Class XA, IO, 1.127%, 12/15/46 12,064,707 598,745 FRB Ser. 06-CB17, Class X, IO, 0.531%, 12/12/43 4,444,621 16,138 FRB Ser. 06-LDP8, Class X, IO, 0.338%, 5/15/45 211,471 2 FRB Ser. 07-LDPX, Class X, IO, 0.261%, 1/15/49 9,066,976 36,972 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class C, 6.179%, 2/12/51 401,000 352,880 FRB Ser. 12-C6, Class E, 5.191%, 5/15/45 1,313,000 1,248,532 FRB Ser. 12-C8, Class D, 4.66%, 10/15/45 1,932,000 1,867,662 FRB Ser. 07-CB20, Class X1, IO, 0.313%, 2/12/51 4,991,991 11,261 LB Commercial Mortgage Trust 144A Ser. 98-C4, Class J, 5.60%, 10/15/35 119,000 122,249 LB-UBS Commercial Mortgage Trust FRB Ser. 07-C2, Class XW, IO, 0.451%, 2/15/40 575,839 836 LB-UBS Commercial Mortgage Trust 144A FRB Ser. 06-C6, Class XCL, IO, 0.506%, 9/15/39 4,043,263 43,030 FRB Ser. 07-C2, Class XCL, IO, 0.451%, 2/15/40 3,690,661 5,358 FRB Ser. 05-C2, Class XCL, IO, 0.195%, 4/15/40 47,369 3 Global Income Trust 39 Principal MORTGAGE-BACKED SECURITIES (22.3%)* cont. amount Value Commercial mortgage-backed securities cont. LSTAR Commercial Mortgage Trust 144A FRB Ser. 15-3, Class C, 3.261%, 4/20/48 $373,000 $324,051 Mezz Cap Commercial Mortgage Trust 144A FRB Ser. 07-C5, Class X, IO, 5.449%, 12/15/49 76,291 4,638 Morgan Stanley Bank of America Merrill Lynch Trust Ser. 12-C5, Class AS, 3.792%, 8/15/45 708,000 752,462 Morgan Stanley Bank of America Merrill Lynch Trust 144A Ser. 15-C24, Class D, 3.257%, 5/15/48 1,024,000 669,574 FRB Ser. 12-C6, Class XA, IO, 2.033%, 11/15/45 8,406,592 521,209 Morgan Stanley Capital I Trust FRB Ser. 07-T27, Class AJ, 5.642%, 6/11/42 584,000 570,977 Ser. 07-HQ11, Class C, 5.558%, 2/12/44 477,000 286,200 Ser. 07-T25, Class A3, 5.514%, 11/12/49 34,515 34,482 Ser. 07-HQ11, Class AJ, 5.508%, 2/12/44 458,000 452,596 Morgan Stanley Capital I Trust 144A FRB Ser. 11-C3, Class D, 5.155%, 7/15/49 582,000 606,037 FRB Ser. 05-HQ5, Class X1, IO, 0.019%, 1/14/42 1,294,537 401 Morgan Stanley Capital I, Inc. 144A FRB Ser. 04-RR, Class F7, 6.00%, 4/28/39 115,610 105,483 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C4, Class XA, IO, 1.767%, 12/10/45 4,865,311 365,511 Wachovia Bank Commercial Mortgage Trust FRB Ser. 05-C21, Class D, 5.288%, 10/15/44 357,000 355,971 FRB Ser. 07-C34, IO, 0.294%, 5/15/46 1,705,959 3,412 Wells Fargo Commercial Mortgage Trust FRB Ser. 13-LC12, Class C, 4.297%, 7/15/46 363,000 374,362 WF-RBS Commercial Mortgage Trust Ser. 14-C19, Class C, 4.646%, 3/15/47 446,000 459,603 Ser. 13-C18, Class AS, 4.387%, 12/15/46 765,000 839,695 Ser. 13-UBS1, Class AS, 4.306%, 3/15/46 476,000 519,925 Ser. 13-C11, Class AS, 3.311%, 3/15/45 445,000 462,244 FRB Ser. 13-C14, Class XA, IO, 0.866%, 6/15/46 12,844,180 517,235 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C5, Class E, 5.678%, 11/15/44 453,000 461,607 FRB Ser. 11-C2, Class D, 5.602%, 2/15/44 55,000 57,145 Ser. 11-C4, Class E, 5.265%, 6/15/44 861,000 866,252 FRB Ser. 13-C15, Class D, 4.48%, 8/15/46 221,000 200,115 FRB Ser. 12-C10, Class D, 4.453%, 12/15/45 298,000 278,164 FRB Ser. 12-C10, Class XA, IO, 1.71%, 12/15/45 6,109,278 449,460 FRB Ser. 13-C12, Class XA, IO, 1.384%, 3/15/48 1,298,995 75,116 Residential mortgage-backed securities (non-agency) (3.9%) BCAP, LLC Trust 144A FRB Ser. 14-RR1, Class 2A2, 2.549%, 1/26/36 1,000,000 750,635 Bear Stearns Asset Backed Securities I Trust FRB Ser. 04-FR3, Class M6, 5.409%, 9/25/34 12,196 6,949 Countrywide Alternative Loan Trust FRB Ser. 06-OA10, Class 1A1, 1.483%, 8/25/46 431,188 313,356 FRB Ser. 06-OA7, Class 1A2, 1.463%, 6/25/46 905,121 744,462 FRB Ser. 06-OA10, Class 4A1, 0.724%, 8/25/46 790,755 574,681 40 Global Income Trust Principal MORTGAGE-BACKED SECURITIES (22.3%)* cont. amount Value Residential mortgage-backed securities (non-agency) cont. Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt FRN Ser. 16-HQA1, Class M3, 6.884%, 9/25/28 $370,000 $413,098 Structured Agency Credit Risk Debt FRN Ser. 16-HQA2, Class M3, 5.684%, 11/25/28 250,000 263,334 Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 16-C03, Class 2M2, 6.434%, 10/25/28 548,000 590,087 Connecticut Avenue Securities FRB Ser. 15-C04, Class 1M2, 6.234%, 4/25/28 560,000 597,150 Connecticut Avenue Securities FRB Ser. 15-C04, Class 2M2, 6.084%, 4/25/28 735,000 782,158 Connecticut Avenue Securities FRB Ser. 15-C03, Class 1M2, 5.534%, 7/25/25 325,000 341,053 Connecticut Avenue Securities FRB Ser. 15-C03, Class 2M2, 5.534%, 7/25/25 20,000 21,222 Connecticut Avenue Securities FRB Ser. 16-C05, Class 2M2, 4.984%, 1/25/29 480,000 493,530 Connecticut Avenue Securities FRB Ser. 15-C02, Class 1M2, 4.534%, 5/25/25 30,000 31,033 MASTR Adjustable Rate Mortgages Trust FRB Ser. 04-13, Class 3A7, 3.048%, 11/21/34 267,494 272,760 Morgan Stanley Resecuritization Trust 144A Ser. 15-R4, Class CB1, 0.598%, 8/26/47 170,000 127,500 Structured Asset Mortgage Investments II Trust FRB Ser. 07-AR1, Class 2A1, 0.714%, 1/25/37 341,911 285,202 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 05-AR9, Class A1C3, 1.494%, 7/25/45 869,364 805,900 FRB Ser. 05-AR1, Class A1B, 1.314%, 1/25/45 297,788 268,009 FRB Ser. 05-AR19, Class A1C3, 1.034%, 12/25/45 691,402 624,336 FRB Ser. 05-AR13, Class A1C3, 1.024%, 10/25/45 1,906,587 1,636,510 FRB Ser. 05-AR2, Class 2A1B, 0.904%, 1/25/45 693,446 630,342 Total mortgage-backed securities (cost $63,404,047) Principal MUNICIPAL BONDS AND NOTES (0.2%)* amount Value CA State G.O. Bonds (Build America Bonds), 7.50%, 4/1/34 $100,000 $147,531 North TX, Tollway Auth. Rev. Bonds (Build America Bonds), 6.718%, 1/1/49 95,000 142,121 OH State U. Rev. Bonds (Build America Bonds), 4.91%, 6/1/40 115,000 141,088 Total municipal bonds and not es (cost $310,624) Global Income Trust 41 Expiration date/strike Contract PURCHASED OPTIONS OUTSTANDING (0.1%)* price amount Value Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Jan-17/$100.77 $7,000,000 $108,486 Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Jan-17/100.58 7,000,000 98,595 Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Jan-17/100.02 7,000,000 71,981 Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Jan-17/99.83 7,000,000 64,225 Total purchased options outstanding (cost $286,562) PURCHASED SWAP OPTIONS OUTSTANDING (—%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Goldman Sachs International 1.023/3 month USD-LIBOR-BBA/Nov-18 Nov-16/1.023 $24,768,800 $8,917 Total purchased swap options outstanding (cost $39,630) Principal amount/ SHORT-TERM INVESTMENTS (6.9%)* shares Value Putnam Short Term Investment Fund 0.50% L Shares 9,296,839 $9,296,839 State Street Institutional Liquid Reserves Fund Trust Class 0.38% P Shares 110,000 110,000 U.S. Treasury Bills 0.245%, 12/1/16 #Δ § $1,447,000 1,446,792 U.S. Treasury Bills 0.294%, 11/25/16 # § 3,945,000 3,944,546 U.S. Treasury Bills 0.234%, 11/17/16 #Δ § 926,000 925,927 U.S. Treasury Bills 0.285%, 11/10/16 #Δ § 576,000 575,982 U.S. Treasury Bills 0.262%, 11/3/16 #Δ § 2,282,000 2,281,986 Total short-term investments (cost $18,581,616) TOTAL INVESTMENTS Total investments (cost $390,264,131) Key to holding’s currency abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc DKK Danish Krone EUR Euro GBP British Pound JPY Japanese Yen KRW South Korean Won MXN Mexican Peso NOK Norwegian Krone NZD New Zealand Dollar PLN Polish Zloty SEK Swedish Krona USD / $ United States Dollar ZAR South African Rand 42 Global Income Trust Key to holding’s abbreviations BKNT Bank Note bp Basis Points DAC Designated Activity Company EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes OJSC Open Joint Stock Company OTC Over-the-counter PO Principal Only TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2015 through October 31, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $271,174,458. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. Δ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $155,736,019 to cover certain derivative contracts and delayed delivery securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Global Income Trust 43 See Note 1 to the financial statements regarding TBA commitments. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 64.6% Supra-Nation 1.1% Japan 11.4 Canada 1.0 Germany 3.1 Brazil 0.8 France 2.6 Russia 0.8 Italy 2.5 Australia 0.7 United Kingdom 2.0 Belgium 0.5 Spain 1.5 Argentina 0.5 Mexico 1.4 Ireland 0.5 Netherlands 1.3 Other 2.6 Greece 1.1 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. FORWARD CURRENCY CONTRACTS at 10/31/16 (aggregate face value $130,883,554) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N. A. Australian Dollar Buy 1/18/17 $1,858,756 $1,874,365 $(15,609) British Pound Buy 12/21/16 932,070 928,626 3,444 British Pound Sell 12/21/16 932,070 972,392 40,322 Canadian Dollar Buy 1/18/17 864,198 882,812 (18,614) Czech Koruna Buy 12/21/16 258,896 263,555 (4,659) Euro Buy 12/21/16 3,176,947 3,244,470 (67,523) Hong Kong Dollar Sell 11/16/16 669,283 669,517 234 Japanese Yen Buy 11/16/16 500,680 503,491 (2,811) Japanese Yen Sell 11/16/16 500,680 520,539 19,859 New Zealand Dollar Buy 1/18/17 1,140,980 1,146,229 (5,249) Norwegian Krone Sell 12/21/16 652,712 654,807 2,095 Swedish Krona Buy 12/21/16 675,197 650,272 24,925 Barclays Bank PLC Australian Dollar Buy 1/18/17 418,810 421,743 (2,933) Australian Dollar Sell 1/18/17 418,810 419,707 897 British Pound Buy 12/21/16 569,952 567,845 2,107 British Pound Sell 12/21/16 569,952 617,523 47,571 Euro Buy 12/21/16 1,842,731 1,884,562 (41,831) Japanese Yen Buy 11/16/16 2,018,824 2,054,792 (35,968) Japanese Yen Sell 11/16/16 2,018,824 2,075,701 56,877 Swedish Krona Buy 12/21/16 668,050 684,435 (16,385) Swedish Krona Sell 12/21/16 668,050 694,053 26,003 Swiss Franc Buy 12/21/16 1,135,452 1,143,881 (8,429) Swiss Franc Sell 12/21/16 1,136,263 1,133,630 (2,633) 44 Global Income Trust FORWARD CURRENCY CONTRACTS at 10/31/16 (aggregate face value $130,883,554) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. Australian Dollar Buy 1/18/17 $560,489 $566,880 $(6,391) Brazilian Real Sell 1/3/17 201,464 195,728 (5,736) British Pound Buy 12/21/16 1,306,075 1,301,246 4,829 British Pound Sell 12/21/16 1,306,075 1,414,776 108,701 Canadian Dollar Buy 1/18/17 216,572 221,288 (4,716) Danish Krone Buy 12/21/16 293,005 298,102 (5,097) Euro Buy 12/21/16 1,408,921 1,441,527 (32,606) Japanese Yen Buy 11/16/16 1,689 1,698 (9) Japanese Yen Sell 11/16/16 1,689 1,737 48 Malaysian Ringgit Buy 11/16/16 852,588 881,675 (29,087) Mexican Peso Sell 1/18/17 42,128 41,033 (1,095) New Zealand Dollar Buy 1/18/17 896,010 894,375 1,635 South African Rand Sell 1/18/17 269,725 266,217 (3,508) Swedish Krona Buy 12/21/16 663,099 669,308 (6,209) Swedish Krona Sell 12/21/16 663,099 698,534 35,435 Thai Baht Buy 11/16/16 722,006 727,602 (5,596) Credit Suisse International Australian Dollar Buy 1/18/17 369,838 372,561 (2,723) Australian Dollar Sell 1/18/17 369,838 370,618 780 British Pound Buy 12/21/16 570,565 568,445 2,120 British Pound Sell 12/21/16 570,565 618,417 47,852 Canadian Dollar Buy 1/18/17 661,129 671,167 (10,038) Euro Buy 12/21/16 97,698 99,856 (2,158) Euro Sell 12/21/16 97,698 96,643 (1,055) Hong Kong Dollar Sell 11/16/16 669,206 669,488 282 Japanese Yen Buy 11/16/16 703,084 707,859 (4,775) Japanese Yen Sell 11/16/16 703,084 722,824 19,740 New Zealand Dollar Buy 1/18/17 268,361 272,456 (4,095) New Zealand Dollar Sell 1/18/17 268,361 269,802 1,441 Swedish Krona Buy 12/21/16 686,596 728,327 (41,731) Swedish Krona Sell 12/21/16 686,596 718,302 31,706 Goldman Sachs International Australian Dollar Buy 1/18/17 1,989,198 2,003,577 (14,379) British Pound Buy 12/21/16 282,709 214,954 67,755 Canadian Dollar Buy 1/18/17 649,566 663,562 (13,996) Euro Buy 12/21/16 645,269 597,859 47,410 Indian Rupee Buy 11/16/16 699,186 697,352 1,834 Indian Rupee Sell 11/16/16 699,186 699,081 (105) Indonesian Rupiah Buy 11/16/16 700,713 691,018 9,695 Indonesian Rupiah Sell 11/16/16 700,713 696,581 (4,132) Japanese Yen Buy 11/16/16 1,416,312 1,447,524 (31,212) Japanese Yen Sell 11/16/16 1,416,312 1,456,558 40,246 New Zealand Dollar Buy 1/18/17 164,597 167,097 (2,500) Russian Ruble Buy 12/21/16 698,892 671,804 27,088 Global Income Trust 45 FORWARD CURRENCY CONTRACTS at 10/31/16 (aggregate face value $130,883,554) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Goldman Sachs International cont. Russian Ruble Sell 12/21/16 $671,724 $679,077 $7,353 Swedish Krona Buy 12/21/16 115,552 68,891 46,661 HSBC Bank USA, National Association Australian Dollar Buy 1/18/17 1,746 1,759 (13) Australian Dollar Sell 1/18/17 1,746 1,750 4 British Pound Buy 12/21/16 65,193 64,957 236 British Pound Sell 12/21/16 65,193 70,612 5,419 Euro Buy 12/21/16 430,950 438,207 (7,257) Euro Sell 12/21/16 430,950 426,304 (4,646) Hong Kong Dollar Sell 11/16/16 668,419 668,699 280 Swedish Krona Buy 12/21/16 669,803 685,252 (15,449) Swedish Krona Sell 12/21/16 669,803 686,008 16,205 JPMorgan Chase Bank N.A. Australian Dollar Buy 1/18/17 1,143,832 1,152,240 (8,408) British Pound Buy 12/21/16 951,432 961,280 (9,848) British Pound Sell 12/21/16 951,432 1,031,269 79,837 Canadian Dollar Buy 1/18/17 1,524,357 1,557,680 (33,323) Euro Buy 12/21/16 11,399,539 11,625,316 (225,777) Hong Kong Dollar Sell 11/16/16 675,099 675,408 309 Indian Rupee Buy 11/16/16 702,155 694,681 7,474 Indian Rupee Sell 11/16/16 702,155 702,438 283 Indonesian Rupiah Buy 11/16/16 700,702 681,136 19,566 Indonesian Rupiah Sell 11/16/16 700,702 705,522 4,820 Japanese Yen Buy 11/16/16 3,796,987 4,198,660 (401,673) New Zealand Dollar Buy 1/18/17 1,728,193 1,748,959 (20,766) Norwegian Krone Sell 12/21/16 2,000,452 2,038,269 37,817 Russian Ruble Buy 12/21/16 278,508 240,280 38,228 Singapore Dollar Buy 11/16/16 496,223 515,727 (19,504) South Korean Won Buy 11/16/16 3,169,587 3,251,622 (82,035) Swedish Krona Buy 12/21/16 224,866 164,494 60,372 Swiss Franc Buy 12/21/16 1,122,987 1,120,217 2,770 Royal Bank of Scotland PLC (The) Australian Dollar Buy 1/18/17 676,201 682,127 (5,926) British Pound Buy 12/21/16 6,322,906 6,853,225 (530,319) British Pound Sell 12/21/16 6,322,906 6,298,843 (24,063) Canadian Dollar Buy 1/18/17 376,222 384,524 (8,302) Euro Buy 12/21/16 2,587,019 2,648,287 (61,268) Japanese Yen Buy 11/16/16 697,745 725,609 (27,864) Japanese Yen Sell 11/16/16 697,745 727,999 30,254 New Zealand Dollar Sell 1/18/17 678,783 670,147 (8,636) Swedish Krona Buy 12/21/16 1,335,611 1,382,210 (46,599) Swedish Krona Sell 12/21/16 1,335,611 1,357,973 22,362 46 Global Income Trust FORWARD CURRENCY CONTRACTS at 10/31/16 (aggregate face value $130,883,554) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. Australian Dollar Buy 1/18/17 $846,201 $852,269 $(6,068) Australian Dollar Sell 1/18/17 846,201 848,002 1,801 Canadian Dollar Buy 1/18/17 410,986 419,839 (8,853) Euro Buy 12/21/16 776,854 811,504 (34,650) Israeli Shekel Buy 1/18/17 225,259 229,712 (4,453) Japanese Yen Buy 11/16/16 749,783 754,063 (4,280) Japanese Yen Sell 11/16/16 749,783 762,091 12,308 Polish Zloty Sell 12/21/16 1,069,377 1,068,678 (699) Turkish Lira Buy 12/21/16 411,669 424,195 (12,526) Turkish Lira Sell 12/21/16 411,669 416,033 4,364 UBS AG Australian Dollar Buy 1/18/17 3,035,237 3,042,114 (6,877) Australian Dollar Sell 1/18/17 3,035,237 3,055,925 20,688 British Pound Buy 12/21/16 1,013,562 1,009,818 3,744 British Pound Sell 12/21/16 1,013,562 1,100,043 86,481 Canadian Dollar Buy 1/18/17 360,033 367,746 (7,713) Euro Buy 12/21/16 775,533 778,500 (2,967) Japanese Yen Buy 11/16/16 672,920 682,704 (9,784) Japanese Yen Sell 11/16/16 672,920 676,898 3,978 Swedish Krona Buy 12/21/16 662,467 693,053 (30,586) Swedish Krona Sell 12/21/16 662,467 678,527 16,060 WestPac Banking Corp. Australian Dollar Buy 1/18/17 980,439 987,315 (6,876) Australian Dollar Sell 1/18/17 980,439 982,505 2,066 Canadian Dollar Buy 1/18/17 542,884 554,629 (11,745) Japanese Yen Buy 11/16/16 284,968 287,430 (2,462) Japanese Yen Sell 11/16/16 284,968 287,898 2,930 Total FUTURES CONTRACTS OUTSTANDING at 10/31/16 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Canadian Government Bond 10 yr (Long) 3 $323,462 Dec-16 $(2,603) Euro-Bobl 5 yr (Short) 35 5,037,411 Dec-16 30,641 Euro-Bund 10 yr (Long) 1 178,022 Dec-16 (3,395) Euro-Bund 10 yr (Short) 34 6,052,753 Dec-16 115,236 Euro-Buxl 30 yr (Short) 8 1,579,707 Dec-16 102,025 Euro-Schatz 2 yr (Short) 32 3,933,634 Dec-16 3,776 Japanese Government Bond 10 yr (Short) 10 14,466,482 Dec-16 (6,718) U.K. Gilt 10 yr (Long) 20 3,068,325 Dec-16 (144,472) U.S. Treasury Bond 30 yr (Long) 107 17,410,906 Dec-16 (779,307) U.S. Treasury Bond Ultra 30 yr (Long) 51 8,972,813 Dec-16 (570,226) Global Income Trust 47 FUTURES CONTRACTS OUTSTANDING at 10/31/16 cont. Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Note 2 yr (Short) 3 $654,422 Dec-16 $135 U.S. Treasury Note 5 yr (Short) 41 4,952,672 Dec-16 12,731 U.S. Treasury Note 10 yr (Long) 112 14,518,000 Dec-16 (136,723) U.S. Treasury Note 10 yr (Short) 117 15,166,125 Dec-16 142,361 U.S. Treasury Note Ultra 10 yr (Long) 33 4,670,016 Dec-16 (38,800) Total WRITTEN SWAP OPTIONS OUTSTANDING at 10/31/16 (premiums $801,697) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Goldman Sachs International (0.6665)/3 month USD-LIBOR-BBA/Dec-17 Dec-16/0.6665 $24,768,800 $248 (1.15)/3 month USD-LIBOR-BBA/Nov-18 Nov-16/1.15 24,768,800 2,725 1.1665/3 month USD-LIBOR-BBA/Dec-17 Dec-16/1.1665 24,768,800 28,731 JPMorgan Chase Bank N.A. (0.634)/3 month USD-LIBOR-BBA/Dec-17 Dec-16/0.634 24,768,800 25 1.134/3 month USD-LIBOR-BBA/Dec-17 Dec-16/1.134 24,768,800 33,437 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 3,723,000 281,422 Total WRITTEN OPTIONS OUTSTANDING at 10/31/16 (premiums $286,562) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Jan-17/$100.02 $7,000,000 $71,981 Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Jan-17/99.83 7,000,000 64,225 Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Jan-17/99.27 7,000,000 44,485 Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Jan-17/99.27 7,000,000 44,485 Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Jan-17/99.08 7,000,000 39,046 Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Jan-17/99.08 7,000,000 39,046 Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Jan-17/98.52 7,000,000 25,893 Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Jan-17/98.33 7,000,000 22,449 Total 48 Global Income Trust TBA SALE COMMITMENTS OUTSTANDING at 10/31/16 (proceeds receivable $53,152,813) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4.00%, 11/1/46 $4,000,000 11/14/16 $4,283,125 Federal National Mortgage Association, 3.50%, 11/1/46 30,000,000 11/14/16 31,495,629 Federal National Mortgage Association, 3.00%, 11/1/46 9,000,000 11/14/16 9,265,781 Federal National Mortgage Association, 2.50%, 11/1/46 8,000,000 11/14/16 7,985,080 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/16 Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International KRW 8,034,000,000 $— 11/18/18 3 month KRW-CD- 3.105% $274,066 KSDA-BLOOMBERG JPMorgan Chase Bank N.A. MXN 18,821,000 — 1/1/26 1 month MXN-TIIE- 6.16% (21,795) BANXICO MXN 11,367,000 — 1/2/26 1 month MXN-TIIE- 6.14% (14,075) BANXICO MXN 21,780,000 — 10/6/21 1 month MXN-TIIE- 5.93% (9,103) BANXICO MXN 8,802,000 — 10/8/21 1 month MXN-TIIE- 5.895% (4,450) BANXICO MXN 9,124,000 — 10/26/21 1 month MXN-TIIE- 6.09% (754) BANXICO Total $— CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/16 Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $29,873,300 E $(27,115) 12/21/21 1.25% 3 month USD- $134,320 LIBOR-BBA 1,425,000 E (16) 9/13/26 1.295% 1 Day Interbank 24,943 Offered Rate- ICE Benchmark Administration Fixing for US Dollar 30,130,400 E (50,528) 12/21/18 1.015% 3 month USD- 9,612 LIBOR-BBA 57,403,200 E 163,354 12/21/26 1.60% 3 month USD- 746,913 LIBOR-BBA 6,990,300 E 5,356 12/21/46 1.90% 3 month USD- 262,879 LIBOR-BBA 24,111,000 E (50,340) 12/21/21 3 month USD- 1.30% (121,829) LIBOR-BBA 9,094,000 E (3,808) 12/21/26 1.55% 3 month USD- 131,475 LIBOR-BBA 1,906,000 E (49,147) 12/21/46 3 month USD- 2.00% (73,902) LIBOR-BBA Global Income Trust 49 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/16 cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $6,620,300 $(88) 9/27/26 3 month USD- 1.467% $(130,592) LIBOR-BBA 1,425,000 E (10) 9/27/26 1.353% 1 Day Interbank 21,363 Offered Rate- ICE Benchmark Administration Fixing for US Dollar 1,425,000 E (10) 9/28/26 1.32% 1 Day Interbank 23,526 Offered Rate- ICE Benchmark Administration Fixing for US Dollar 4,825,600 (64) 10/6/26 1.52% 3 month USD- 72,444 LIBOR-BBA 4,825,600 (64) 10/6/26 1.52236% 3 month USD- 71,370 LIBOR-BBA 179,166 E (6) 4/24/47 3 month USD- 1.92% (6,420) LIBOR-BBA 3,233,200 E (5,496) 11/23/26 1.58% 3 month USD- 30,325 LIBOR-BBA AUD 541,000 E 2,999 12/28/26 6 month AUD-BBR- 2.201% (7,210) BBSW AUD 5,266,000 E (48,952) 12/28/21 1.86% 6 month AUD- 13,811 BBR-BBSW AUD 2,538,000 E (18,126) 12/28/26 2.20% 6 month AUD- 29,940 BBR-BBSW CAD 1,618,000 E (14) 9/8/26 3 month CAD-BA- 1.58% (16,533) CDOR CAD 1,618,000 E (14) 9/8/26 3 month CAD-BA- 1.6275% (13,851) CDOR CAD 12,166,000 E (14,568) 12/21/21 1.05% 3 month CAD- (8,291) BA-CDOR CAD 1,300,000 E 514 12/21/21 3 month CAD-BA- 1.051% (109) CDOR CAD 1,318,000 E (3,517) 12/21/26 3 month CAD-BA- 1.451% (6,823) CDOR CAD 5,812,000 E 5,956 12/21/26 1.45% 3 month CAD- 20,949 BA-CDOR CAD 1,110,000 E (2,345) 12/21/46 3 month CAD-BA- 1.751% (21,349) CDOR CAD 2,737,000 E (24) 10/19/26 1.8475% 3 month CAD- 4,631 BA-CDOR CHF 1,433,000 E (2,372) 12/21/26 6 month CHF- 0.18% 11,985 LIBOR-BBA CHF 3,453,000 E 2,500 12/21/21 6 month CHF- 0.50% 10,763 LIBOR-BBA 50 Global Income Trust CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/16 cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) EUR 13,231,000 E $(627) 12/21/18 0.221% 6 month EUR- $(20,743) EURIBOR- REUTERS EUR 5,777,000 E 7,877 12/21/21 0.101% 6 month EUR- (34,004) EURIBOR- REUTERS EUR 122,000 E 241 12/21/46 6 month EUR- 0.901% (3,648) EURIBOR-REUTERS EUR 5,976,000 E (31,820) 12/21/21 6 month EUR- 0.10% 11,176 EURIBOR-REUTERS EUR 3,303,000 E 3,758 12/21/26 6 month EUR- 0.40% (43,128) EURIBOR-REUTERS EUR 5,925,000 E 6,058 12/21/26 6 month EUR- 0.401% (77,397) EURIBOR-REUTERS GBP 1,770,000 E (26) 9/8/26 1.075% 6 month GBP- 47,144 LIBOR-BBA GBP 8,449,000 E 28,585 12/21/21 0.65% 6 month GBP- 131,317 LIBOR-BBA GBP 2,457,000 E 14,720 12/21/26 0.90% 6 month GBP- 102,268 LIBOR-BBA GBP 2,006,000 E (9,363) 12/21/21 6 month GBP- 0.651% (33,631) LIBOR-BBA GBP 1,420,000 E (975) 12/21/26 0.901% 6 month GBP- 49,453 LIBOR-BBA GBP 1,669,000 E (23) 10/19/26 6 month GBP- 1.386% (15,673) LIBOR-BBA JPY 97,000,000 (34) 9/2/43 1.87875% 6 month JPY- (331,185) LIBOR-BBA NOK 17,141,000 E 3,833 12/21/26 1.55% 6 month NOK- 26,006 NIBOR-NIBR NOK 24,680,000 E 1,243 12/21/21 1.25% 6 month NOK- 17,549 NIBOR-NIBR NZD 3,824,000 E 16,167 12/21/21 2.30% 3 month NZD- 34,106 BBR-FRA NZD 1,781,000 E (334) 12/21/26 2.65% 3 month NZD- 22,055 BBR-FRA SEK 104,000 E (62) 12/21/21 3 month SEK- 0.10% (10) STIBOR-SIDE SEK 16,832,000 E 959 12/21/26 3 month SEK- 0.80% (3,385) STIBOR-SIDE ZAR 10,816,000 (10) 10/11/26 8.32625% 3 month ZAR- (10,785) JIBAR-SAFEX ZAR 4,294,000 (4) 10/13/26 8.33% 3 month ZAR- (4,334) JIBAR-SAFEX ZAR 4,294,000 (4) 10/31/26 8.14% 3 month ZAR- 4 JIBAR-SAFEX Total E Extended effective date. Global Income Trust 51 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/16 Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $396,196 $— 1/12/41 4.00% (1 month Synthetic TRS Index $2,301 USD-LIBOR) 4.00% 30 year Fannie Mae pools Barclays Bank PLC 133,021 — 1/12/42 4.00% (1 month Synthetic TRS Index 710 USD-LIBOR) 4.00% 30 year Fannie Mae pools 395,351 — 1/12/41 4.00% (1 month Synthetic TRS Index 2,296 USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,760 — 1/12/38 6.50% (1 month Synthetic TRS Index (5) USD-LIBOR) 6.50% 30 year Fannie Mae pools 304,925 — 1/12/40 4.50% (1 month Synthetic MBX Index (1,567) USD-LIBOR) 4.50% 30 year Fannie Mae pools 220,142 — 1/12/40 4.50% (1 month Synthetic MBX Index (1,131) USD-LIBOR) 4.50% 30 year Fannie Mae pools 49,856 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (211) USD-LIBOR 6.00% 30 year Fannie Mae pools 482,303 — 1/12/41 5.00% (1 month Synthetic TRS Index 1,622 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 203,825 — 1/12/41 5.00% (1 month Synthetic TRS Index 685 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 263,177 — 1/12/38 6.50% (1 month Synthetic TRS Index (434) USD-LIBOR) 6.50% 30 year Fannie Mae pools 472,728 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (1,958) USD-LIBOR 5.00% 30 year Fannie Mae pools 207,964 — 1/12/43 (3.50%) 1 month Synthetic TRS Index (1,121) USD-LIBOR 3.50% 30 year Fannie Mae pools 1,362,874 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (4,142) USD-LIBOR 5.50% 30 year Fannie Mae pools 347,249 — 1/12/40 5.00% (1 month Synthetic MBX Index (12) USD-LIBOR) 5.00% 30 year Fannie Mae pools 6,746,292 — 1/12/41 5.00% (1 month Synthetic MBX Index 9,257 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,227,802 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (6,472) USD-LIBOR 6.50% 30 year Fannie Mae pools 52Global Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/16 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. EUR 1,446,000 $— 9/15/17 (0.4975%) Eurostat Eurozone $(2,702) HICP excluding tobacco EUR 723,000 — 9/15/17 (0.46%) Eurostat Eurozone (751) HICP excluding tobacco EUR 1,029,000 — 9/15/17 (0.435%) Eurostat Eurozone (499) HICP excluding tobacco Citibank, N.A. $128,099 — 1/12/41 5.00% (1 month Synthetic MBX Index 176 USD-LIBOR) 5.00% 30 year Fannie Mae pools Credit Suisse International 543,546 — 1/12/41 4.50% (1 month Synthetic MBX Index 1,028 USD-LIBOR) 4.50% 30 year Ginnie Mae II pools 344,882 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (1,429) USD-LIBOR 5.00% 30 year Fannie Mae pools 304,872 — 1/12/44 3.50% (1 month Synthetic TRS Index 1,643 USD-LIBOR) 3.50% 30 year Fannie Mae pools 84,203 — 1/12/43 3.50% (1 month Synthetic TRS Index 454 USD-LIBOR) 3.50% 30 year Fannie Mae pools 763,625 — 1/12/45 4.00% (1 month Synthetic TRS Index 4,556 USD-LIBOR) 4.00% 30 year Fannie Mae pools 670,624 — 1/12/45 4.00% (1 month Synthetic TRS Index 4,001 USD-LIBOR) 4.00% 30 year Fannie Mae pools 664,853 — 1/12/45 3.50% (1 month Synthetic TRS Index 3,898 USD-LIBOR) 3.50% 30 year Fannie Mae pools 1,404,440 — 1/12/41 (4.00%) 1 month Synthetic TRS Index (8,156) USD-LIBOR 4.00% 30 year Fannie Mae pools Goldman Sachs International 104,973 — 1/12/39 6.00% (1 month Synthetic TRS Index 210 USD-LIBOR) 6.00% 30 year Fannie Mae pools 18,740 — 1/12/38 6.50% (1 month Synthetic TRS Index (31) USD-LIBOR) 6.50% 30 year Fannie Mae pools 330,234 — 1/12/42 4.00% (1 month Synthetic TRS Index 1,763 USD-LIBOR) 4.00% 30 year Fannie Mae pools Global Income Trust 53 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/16 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $330,234 $— 1/12/42 4.00% (1 month Synthetic TRS Index $1,763 USD-LIBOR) 4.00% 30 year Fannie Mae pools 387,637 — 1/12/40 4.00% (1 month Synthetic TRS Index 2,070 USD-LIBOR) 4.00% 30 year Fannie Mae pools 26,923 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (142) USD-LIBOR 6.50% 30 year Fannie Mae pools 32,298 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (170) USD-LIBOR 6.50% 30 year Fannie Mae pools 610,027 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (3,216) USD-LIBOR 6.50% 30 year Fannie Mae pools 932,572 — 1/12/42 4.00% (1 month Synthetic TRS Index 4,978 USD-LIBOR) 4.00% 30 year Fannie Mae pools 491,072 — 1/12/42 4.00% (1 month Synthetic TRS Index 2,621 USD-LIBOR) 4.00% 30 year Fannie Mae pools 568,739 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (2,356) USD-LIBOR 5.00% 30 year Fannie Mae pools 366,198 — 1/12/43 3.50% (1 month Synthetic TRS Index 1,973 USD-LIBOR) 3.50% 30 year Fannie Mae pools 763,195 — 1/12/44 3.50% (1 month Synthetic TRS Index 4,113 USD-LIBOR) 3.50% 30 year Fannie Mae pools 665,562 — 1/12/45 4.00% (1 month Synthetic TRS Index 3,971 USD-LIBOR) 4.00% 30 year Fannie Mae pools 387,637 — 1/12/40 (4.00%) 1 month Synthetic TRS Index (2,070) USD-LIBOR 4.00% 30 year Fannie Mae pools EUR 5,206,000 — 8/10/17 (0.63%) Eurostat Eurozone (29,004) HICP excluding tobacco EUR 1,719,000 — 8/11/17 (0.63%) Eurostat Eurozone (9,577) HICP excluding tobacco EUR 1,446,000 — 8/31/17 (0.27%) Eurostat Eurozone 3,456 HICP excluding tobacco EUR 1,446,000 — 9/1/17 (0.37%) Eurostat Eurozone 262 HICP excluding tobacco 54 Global Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/16 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. EUR 1,446,000 $— 9/10/20 (0.7975%) Eurostat Eurozone $(10,236) HICP excluding tobacco EUR 886,000 — 1/26/21 (0.75%) Eurostat Eurozone 444 HICP excluding tobacco JPMorgan Chase Bank N.A. $612,893 — 1/12/41 4.00% (1 month Synthetic TRS Index 3,559 USD-LIBOR) 4.00% 30 year Fannie Mae pools 568,739 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (2,356) USD-LIBOR 5.00% 30 year Fannie Mae pools EUR 723,000 — 9/4/20 (0.8675%) Eurostat Eurozone (8,022) HICP excluding tobacco EUR 723,000 — 9/7/20 (0.85%) Eurostat Eurozone (7,295) HICP excluding tobacco EUR 947,000 — 1/27/21 (0.755%) Eurostat Eurozone 204 HICP excluding tobacco EUR 780,000 — 1/26/21 (0.75%) Eurostat Eurozone 391 HICP excluding tobacco JPMorgan Securities LLC $242,436 — 1/12/43 (3.50%) 1 month Synthetic TRS Index (1,306) USD-LIBOR 3.50% 30 year Fannie Mae pools 1,068,067 — 1/12/44 (3.50%) 1 month Synthetic TRS Index (5,756) USD-LIBOR 3.50% 30 year Fannie Mae pools Total $— OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 10/31/16 Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB– Index BBB–/P $2,666 $39,000 5/11/63 300 bp $(506) CMBX NA BBB– Index BBB–/P 5,303 88,000 5/11/63 300 bp (1,853) CMBX NA BBB– Index BBB–/P 10,865 176,000 5/11/63 300 bp (3,446) Credit Suisse International CMBX NA BB Index — (842) 6,000 1/17/47 (500 bp) 85 CMBX NA A Index A/P 16,264 414,000 1/17/47 200 bp (1,253) CMBX NA BB Index — (25,805) 1,462,000 5/11/63 (500 bp) 198,507 Global Income Trust 55 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 10/31/16 cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International cont. CMBX NA BBB– Index BBB–/P $15,027 $307,000 5/11/63 300 bp $(9,937) CMBX NA BBB– Index BBB–/P 100,617 2,051,000 5/11/63 300 bp (66,163) CMBX NA BBB– Index BBB–/P 164,091 2,220,000 1/17/47 300 bp (23,313) Goldman Sachs International CMBX NA BB Index — (48,592) 475,000 5/11/63 (500 bp) 24,287 CMBX NA BB Index — (6,053) 40,000 1/17/47 (500 bp) 124 CMBX NA A Index A/P 71,694 1,422,000 1/17/47 200 bp 11,527 CMBX NA BBB– Index BBB–/P 2,399 46,000 5/11/63 300 bp (1,341) CMBX NA BBB– Index BBB–/P 48,302 515,000 5/11/63 300 bp 6,424 CMBX NA BBB– Index BBB–/P 6,578 89,000 1/17/47 300 bp (935) CMBX NA BBB– Index BBB–/P 10,316 148,000 1/17/47 300 bp (2,178) CMBX NA BBB– Index BBB–/P 27,003 317,000 1/17/47 300 bp 243 CMBX NA BBB– Index BBB–/P 47,699 549,000 1/17/47 300 bp 1,354 CMBX NA BBB– Index BBB–/P 58,676 745,000 1/17/47 300 bp (4,215) JPMorgan Securities LLC CMBX NA BBB– Index BBB–/P 31,054 396,000 5/11/63 300 bp (1,148) CMBX NA BBB– Index BBB–/P 97,804 1,159,000 5/11/63 300 bp 3,559 CMBX NA BBB– Index BBB–/P 4,980 90,000 1/17/47 300 bp (2,618) CMBX NA BBB– Index BBB–/P 5,380 102,000 1/17/47 300 bp (3,231) CMBX NA BBB– Index BBB–/P 2,719 104,000 1/17/47 300 bp (6,061) CMBX NA BBB– Index BBB–/P 15,352 156,000 1/17/47 300 bp 2,183 CMBX NA BBB– Index BBB–/P 35,698 270,000 1/17/47 300 bp 12,905 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at October 31, 2016. Securities rated by Putnam are indicated by “/P.” The Putnam rating categories are comparable to the Standard & Poor’s classifications. 56 Global Income Trust ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Corporate bonds and notes $—­ $80,554,699 $525,200 Foreign government and agency bonds and notes —­ 109,601,542 —­ Mortgage-backed securities —­ 60,437,499 —­ Municipal bonds and notes —­ 430,740 —­ Purchased options outstanding —­ 343,287 —­ Purchased swap options outstanding —­ 8,917 —­ U.S. government and agency mortgage obligations —­ 117,620,657 —­ Short-term investments 9,406,839 9,175,233 —­ Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $(940,207) $—­ Futures contracts (1,275,339) —­ —­ Written options outstanding —­ (351,610) —­ Written swap options outstanding —­ (346,588) —­ TBA sale commitments —­ (53,029,615) —­ Interest rate swap contracts —­ 1,357,170 —­ Total return swap contracts —­ (47,722) —­ Credit default contracts —­ (566,195) —­ Totals by level $—­ During the reporting period, transfers between Level 1 and Level 2 within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. Global Income Trust 57 The following is a reconciliation of Level 3 assets as of the close of the reporting period: Change in net unrealized Total Total Balance Accrued appreciation/ transfers transfers Balance Investments as of discounts/ Realized (deprecia- Cost of Proceeds into out of as of in securities: 10/31/15 premiums gain/(loss) tion) # purchases from sales Level 3 † Level 3 † 10/31/16 Asset-backed securities $10,635,000 $—­ $—­ $—­ $—­ $(10,635,000) $—­ $—­ $—­ Corporate bonds and notes $543,400 (36,799) —­ 18,599 —­ —­ —­ —­ $525,200 Mortgage-backed securities $2,313,819 (166,697) —­ (147,645) 349,583 —­ —­ (2,349,060) $—­ Totals $—­ $—­ ­ $(2,349,060) † Transfers during the reporting period are accounted for using the end of period market value and did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. # Includes $18,599 related to Level 3 securities still held at period end. Total change in unrealized appreciation/ (depreciation) for securities (including Level 1 and Level 2) can be found in the Statement of operations. The accompanying notes are an integral part of these financial statements. 58 Global Income Trust Statement of assets and liabilities 10/31/16 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $380,967,292) $378,807,774 Affiliated issuers (identified cost $9,296,839) (Note 5) 9,296,839 Foreign currency (cost $361,071) (Note 1) 361,064 Interest and other receivables 2,519,092 Receivable for shares of the fund sold 646,839 Receivable for investments sold 776,364 Receivable for sales of delayed delivery securities (Note 1) 38,778,508 Receivable for variation margin (Note 1) 466,154 Unrealized appreciation on forward currency contracts (Note 1) 1,207,601 Unrealized appreciation on OTC swap contracts (Note 1) 599,669 Premium paid on OTC swap contracts (Note 1) 81,292 Prepaid assets 46,638 Total assets LIABILITIES Payable to custodian 3,999 Payable for investments purchased 796,241 Payable for purchases of delayed delivery securities (Note 1) 102,958,555 Payable for shares of the fund repurchased 385,829 Payable for compensation of Manager (Note 2) 126,714 Payable for custodian fees (Note 2) 67,115 Payable for investor servicing fees (Note 2) 97,660 Payable for Trustee compensation and expenses (Note 2) 130,117 Payable for administrative services (Note 2) 515 Payable for distribution fees (Note 2) 64,184 Payable for variation margin (Note 1) 525,339 Unrealized depreciation on OTC swap contracts (Note 1) 290,502 Premium received on OTC swap contracts (Note 1) 780,487 Unrealized depreciation on forward currency contracts (Note 1) 2,147,808 Written options outstanding, at value (premiums $1,088,259) (Notes 1 and 3) 698,198 TBA sale commitments, at value (proceeds receivable $53,152,813) (Note 1) 53,029,615 Collateral on certain derivative contracts, at value (Note 1) 110,000 Other accrued expenses 200,498 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $288,793,909 Undistributed net investment income (Note 1) 5,277,970 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (20,401,605) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (2,495,816) Total — Representing net assets applicable to capital shares outstanding (Continued on next page) Global Income Trust 59 Statement of assets and liabilities cont. COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($148,868,462 divided by 12,481,442 shares) $11.93 Offering price per class A share (100/96.00 of $11.93)* $12.43 Net asset value and offering price per class B share ($4,916,183 divided by 414,227 shares)** $11.87 Net asset value and offering price per class C share ($21,570,091 divided by 1,817,051 shares)** $11.87 Net asset value and redemption price per class M share ($8,564,051 divided by 725,534 shares) $11.80 Offering price per class M share (100/96.75 of $11.80)† $12.20 Net asset value, offering price and redemption price per class R share ($13,874,597 divided by 1,166,011 shares) $11.90 Net asset value, offering price and redemption price per class R5 share ($23,764 divided by 1,993 shares)# $11.93 Net asset value, offering price and redemption price per class R6 share ($6,444,807 divided by 540,468 shares) $11.92 Net asset value, offering price and redemption price per class Y share ($66,912,503 divided by 5,612,103 shares) $11.92 *On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. **Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. †On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. #Net asset value may not recalculate due to rounding of fractional shares. The accompanying notes are an integral part of these financial statements. 60 Global Income Trust Statement of operations Year ended 10/31/16 INVESTMENT INCOME Interest (including interest income of $72,975 from investments in affiliated issuers) (Note 5) EXPENSES Compensation of Manager (Note 2) 1,489,459 Investor servicing fees (Note 2) 462,109 Custodian fees (Note 2) 118,632 Trustee compensation and expenses (Note 2) 20,729 Distribution fees (Note 2) 761,923 Administrative services (Note 2) 7,589 Other 392,662 Fees waived and reimbursed by Manager (Note 2) (3,854) Total expenses Expense reduction (Note 2) (474) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (6,432,184) Net increase from payments by affiliates (Note 2) 2,757 Net realized loss on swap contracts (Note 1) (9,190,069) Net realized gain on futures contracts (Note 1) 2,918,429 Net realized gain on foreign currency transactions (Note 1) 2,540,632 Net realized gain on written options (Notes 1 and 3) 4,387,568 Net unrealized depreciation of assets and liabilities in foreign currencies during the year (1,740,195) Net unrealized appreciation of investments, futures contracts, swap contracts, written options and TBA sale commitments during the year 9,189,479 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Global Income Trust 61 Statement of changes in net assets DECREASE IN NET ASSETS Year ended 10/31/16 Year ended 10/31/15 Operations Net investment income $6,757,643 $7,894,863 Net realized gain (loss) on investments and foreign currency transactions (5,772,867) 2,025,273 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 7,449,284 (17,073,999) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (4,995,135) (5,326,930) Class B (134,575) (166,390) Class C (551,718) (655,547) Class M (265,872) (291,910) Class R (309,354) (169,024) Class R5 (915) (1,047) Class R6 (222,137) (164,935) Class Y (2,234,801) (2,938,951) Decrease from capital share transactions (Note 4) (12,293,133) (48,613,257) Total decrease in net assets NET ASSETS Beginning of year 283,748,038 349,229,892 End of year (including undistributed net investment income of $5,277,970 and $7,368,578, respectively) The accompanying notes are an integral part of these financial statements. 62 Global Income Trust This page left blank intentionally. Global Income Trust 63 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS LESS DISTRIBUTIONS RATIOS AND SUPPLEMENTAL DATA Ratio of net Net asset Net realized Ratio investment value, and unrealized Total from From From Net asset Total return Net assets, of expenses income (loss) Portfolio beginning Net investment gain (loss) investment net investment return Total value, end at net asset end of period to average to average turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ of capital­ distributions of period­ value (%) b (in thousands) net assets (%) c net assets (%) (%) Class A­ October 31, 2016­ $11.93­ .30­ .08­ .38­ (.38) —­ $11.93­ 3.27­ $148,868­ 1.16­ d 2.50 ­ d 551­ e October 31, 2015­ 12.60­ .31­ (.60) (.38) —­ 11.93­ 160,497­ 1.10­ 2.54­ 296­ e October 31, 2014­ 12.57­ .36­ .05­ .41­ (.38) —­ 12.60­ 3.30­ 171,481­ 1.09­ 2.84­ 295­ e October 31, 2013­ 12.85­ .38­ (.27) .11­ (.35) (.04) 12.57­ .82­ 199,284­ 1.10­ 2.96­ 335­ f October 31, 2012­ 12.58­ .36­ .38­ .74­ (.36) (.11) 12.85­ 6.02­ 229,240­ 1.10­ 2.85­ 162 ­ f Class B­ October 31, 2016­ $11.87­ .21­ .08­ .29­ (.29) —­ $11.87­ 2.51­ $4,916­ 1.91 ­ d 1.74­ d 551­ e October 31, 2015­ 12.54­ .22­ (.60) (.29) —­ 11.87­ 6,060­ 1.85­ 1.78­ 296­ e October 31, 2014­ 12.51­ .26­ .06­ .32­ (.29) —­ 12.54­ 2.54­ 7,884­ 1.84­ 2.08­ 295 ­ e October 31, 2013­ 12.80­ .28­ (.28) —­g (.26) (.03) 12.51­ 9,002­ 1.85­ 2.21­ 335 ­ f October 31, 2012­ 12.53­ .26­ .38­ .64­ (.28) (.09) 12.80­ 5.24­ 11,109­ 1.85­ 2.10­ 162 ­ f Class C­ October 31, 2016­ $11.88­ .21­ .08­ .29­ (.30) —­ $11.87­ 2.43­ $21,570­ 1.91­ d 1.74 ­ d 551 ­ e October 31, 2015­ 12.55­ .22­ (.60) (.29) —­ 11.88­ 24,160­ 1.85­ 1.78­ 296­ e October 31, 2014­ 12.51­ .26­ .07­ .33­ (.29) —­ 12.55­ 2.61­ 30,175­ 1.84­ 2.08­ 295­ e October 31, 2013­ 12.80­ .28­ (.28) —­g (.26) (.03) 12.51­ 31,771­ 1.85­ 2.22­ 335­ f October 31, 2012­ 12.53­ .26­ .38­ .64­ (.28) (.09) 12.80­ 5.25­ 39,316­ 1.85­ 2.10­ 162­ f Class M­ October 31, 2016­ $11.81­ .26­ .09­ .35­ (.36) —­ $11.80­ 2.98­ $8,564­ 1.41­ d 2.24­ d 551­ e October 31, 2015­ 12.48­ .28­ (.60) (.35) —­ 11.81­ 9,406­ 1.35­ 2.28­ 296­ e October 31, 2014­ 12.45­ .33­ .05­ .38­ (.35) —­ 12.48­ 3.07­ 10,911­ 1.34­ 2.58­ 295­ e October 31, 2013­ 12.74­ .34­ (.28) .06­ (.32) (.03) 12.45­ .50­ 12,457­ 1.35­ 2.71­ 335­ f October 31, 2012­ 12.47­ .32­ .38­ .70­ (.33) (.10) 12.74­ 5.80­ 14,969­ 1.35­ 2.60­ 162 ­ f Class R­ October 31, 2016­ $11.91­ .27­ .08­ .35­ (.36) —­ $11.90­ 2.98­ $13,875­ 1.41­ d 2.26 ­ d 551­ e October 31, 2015­ 12.58­ .28­ (.60) (.35) —­ 11.91­ 6,366­ 1.35­ 2.27­ 296 ­ e October 31, 2014­ 12.54­ .33­ .06­ .39­ (.35) —­ 12.58­ 3.12­ 6,072­ 1.34­ 2.58­ 295­ e October 31, 2013­ 12.83­ .34­ (.28) .06­ (.32) (.03) 12.54­ .50­ 5,586­ 1.35­ 2.70­ 335 ­ f October 31, 2012­ 12.56­ .33­ .37­ .70­ (.33) (.10) 12.83­ 5.76­ 4,142­ 1.35­ 2.61­ 162 ­ f Class R5­ October 31, 2016­ $11.94­ .34­ .07­ .41­ (.42) —­ $11.93­ 3.50­ $24­ .86­ d 2.82­ d 551­ e October 31, 2015­ 12.60­ .35­ (.59) (.42) —­ 11.94­ 41­ .83­ 2.84­ 296­ e October 31, 2014­ 12.56­ .39­ .07­ .46­ (.42) —­ 12.60­ 3.67­ 24­ .82­ 3.02­ 295­ e October 31, 2013­ 12.85­ .42­ (.29) .13­ (.38) (.04) 12.56­ 1.02­ 11­ .82­ 3.27­ 335 ­ f October 31, 2012† 12.45­ .13­ .41­ .54­ (.11) (.03) 12.85­ * 10­ .27* .99* 162 ­ f See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 64 Global Income Trust Global Income Trust65 Financial highlights cont. INVESTMENT OPERATIONS LESS DISTRIBUTIONS RATIOS AND SUPPLEMENTAL DATA Ratio of net Net asset Net realized Ratio investment value, and unrealized Total from From From Net asset Total return Net assets, of expenses income (loss) Portfolio beginning Net investment gain (loss) investment net investment return Total value, end at net asset end of period to average to average turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ of capital­ distributions of period­ value (%) b (in thousands) net assets (%) c net assets (%) (%) Class R6­ October 31, 2016­ $11.93­ .34­ .08­ .42­ (.43) —­ $11.92­ 3.59­ $6,445­ .79 ­ d 2.88­ d 551 ­ e October 31, 2015­ 12.60­ .35­ (.59) (.43) —­ 11.93­ 5,405­ .76­ 2.89­ 296 ­ e October 31, 2014­ 12.57­ .40­ .06­ .46­ (.43) —­ 12.60­ 3.64­ 4,736­ .75­ 3.15­ 295­ e October 31, 2013­ 12.85­ .38­ h (.23) .15­ (.39) (.04) 12.57­ 1.19­ 4,025­ .75­ 3.00­ h 335 ­ f October 31, 2012† 12.45­ .13­ .41­ .54­ (.11) (.03) 12.85­ * 10­ .25* 1.01* 162 ­ f Class Y­ October 31, 2016­ $11.93­ .33­ .07­ .40­ (.41) —­ $11.92­ 3.44­ $66,913­ .91 ­ d 2.75­ d 551­ e October 31, 2015­ 12.60­ .34­ (.59) (.42) —­ 11.93­ 71,813­ .85­ 2.79­ 296­ e October 31, 2014­ 12.57­ .38­ .07­ .45­ (.42) —­ 12.60­ 3.58­ 117,947­ .84­ 2.97­ 295 ­ e October 31, 2013­ 12.86­ .41­ (.28) .13­ (.38) (.04) 12.57­ 1.00­ 40,069­ .85­ 3.22­ 335 ­ f October 31, 2012­ 12.58­ .39­ .39­ .78­ (.38) (.12) 12.86­ 6.40­ 64,357­ .85­ 3.11­ 162­ f * Not annualized. † For the period July 3, 2012 (commencement of operations) to October 31, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Reflects a voluntary waiver of certain fund expenses in effect during the period. As a result of such waiver, the expenses of each class reflect a reduction of less than 0.01% as a percentage of average net assets (Note 2). e Portfolio turnover includes TBA purchase and sale commitments. f Portfolio turnover excludes TBA purchase and sale commitments. Including TBA purchase and sale commitments to conform with current year presentation, the portfolio turnover would have been the following: Portfolio turnover % October 31, 2013 673% October 31, 2012 328 g Amount represents less than $0.01 per share. h The net investment income ratio and per share amount shown for the period ending October 31, 2013 may not correspond with the expected class specific differences for the period due to the timing of subscriptions into the class. The accompanying notes are an integral part of these financial statements. 66 Global Income Trust Global Income Trust 67 Notes to financial statements 10/31/16 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from November 1, 2015 through October 31, 2016. Putnam Global Income Trust (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a non-diversified open-end management investment company. The goal of the fund is to seek high current income. Preservation of capital and long-term total return are secondary objectives, but only to the extent consistent with the objective of seeking high current income. The fund invests mainly in bonds and securitized debt instruments (such as mortgage-backed investments) that are obligations of companies and governments worldwide; that are investment-grade in quality; and that have intermediate-to long-term maturities (three years or longer). Under normal circumstances, Putnam Management invests at least 80% of the fund’s net assets in investment-grade securities. This policy may be changed only after 60 days’ notice to shareholders. The fund may also invest in bonds that are below-investment-grade in quality (sometimes referred to as “junk bonds”). Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund typically uses to a significant extent derivatives, such as futures, options, certain foreign currency transactions and swap contracts, for both hedging and non-hedging purposes. The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively. ClassA shares generally are not subject to a contingent deferred sales charge, and class M, classR, classR5, classR6 and classY shares are not subject to a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, are not subject to a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares are subject to a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. 68 Global Income Trust Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater Global Income Trust69 than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts for hedging treasury term structure risk and for yield curve positioning. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used for hedging currency exposures and to gain exposure to currencies. 70 Global Income Trust The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, for hedging term structure risk, for yield curve positioning and for gaining exposure to rates in various countries. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, for gaining exposure to specific sectors, for hedging inflation and for gaining exposure to inflation. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Global Income Trust71 Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, for gaining liquid exposure to individual names, to hedge market risk and for gaining exposure to specific sectors. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. TBA commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions, to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date are held as “cover” for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. 72 Global Income Trust Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA purchase commitments outstanding at period end, if any, are listed within the fund’s portfolio and TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $232,536 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $2,039,955 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $1,809,872 and may include amounts related to unsettled agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $317.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Prior to September 22, 2016, the fund participated in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and the same unsecured uncommitted line of credit. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit plus a $25,000 flat fee (0.04% prior to September 22, 2016) and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of0.21% (0.16% prior to September 22, 2016) per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. Global Income Trust 73 The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At October 31, 2016, the fund had a capital loss carryover of $18,818,173 available to the extent allowed by the Code to offset future net capital gain, if any. For any carryover, the amount of the carryover and that carryover’s expiration date is: Loss carryover Short-term Long-term Total Expiration $15,915,777 $422,974 $16,338,751 * 2,479,422 N/A 2,479,422 October 31, 2017 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, from foreign currency gains and losses, from defaulted bond interest, from realized and unrealized gains and losses on certain futures contracts, from income on swap contracts and from interest-only securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $133,744 to decrease undistributed net investment income and $133,744 to decrease accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $7,889,535 Unrealized depreciation (12,725,869) Net unrealized depreciation (4,836,334) Undistributed ordinary income 4,994,466 Capital loss carryforward (18,818,173) Cost for federal income tax purposes $392,916,277 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end mutual funds sponsored by Putnam Management (excluding net assets of funds that are invested in, or that are 74 Global Income Trust invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). Such annual rates may vary as follows: 0.700% of the first $5 billion, 0.500% of the next $50 billion, 0.650% of the next $5 billion, 0.480% of the next $50 billion, 0.600% of the next $10 billion, 0.470% of the next $100 billion and 0.550% of the next $10 billion, 0.465% of any excess thereafter. For the reporting period, the management fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.545% of the fund’s average net assets. Putnam Management has contractually agreed, through February 28, 2018, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Management may from time to time voluntarily undertake to waive fees and/or reimburse certain fund expenses. Any such waiver or reimbursement would be voluntary and may be modified or discontinued by Putnam Management at any time without notice. For the reporting period, Putnam Management voluntarily waived $3,854. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. Putnam Management voluntarily reimbursed the fund $1,747 for a trading error which occurred during the reporting period. The effect of the loss incurred and the reimbursement by Putnam Management of such amounts had no material impact on total return. Putnam Management has agreed to reimburse the fund $1,010 for a compliance exception which occurred during the reporting period. The effect of the loss incurred and the reimbursement by Putnam Management of such amounts had no material impact on total return. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing for classA, classB, classC, classM, classR and classY shares that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts for these share classes will not exceed an annual rate of 0.25% of the fund’s average assets attributable to such accounts. Prior to September 1, 2016, Putnam Investor Services, Inc. received fees for investor servicing for classA, classB, classC, classM, classR and classY shares that included (1) a per account fee for each retail account of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Prior to September 1, 2016, Putnam Investor Services had agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts for these share classes would not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. Global Income Trust 75 ClassR5 shares paid a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.12%. ClassR6 shares paid a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $267,285 ClassR5 31 ClassB 9,348 ClassR6 3,088 ClassC 38,354 ClassY 111,292 ClassM 15,194 Total ClassR 17,517 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $474 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $215, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.50% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $389,436 ClassM 44,268 ClassB 54,658 ClassR 50,200 ClassC 223,361 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $14,418 and $126 from the sale of classA and classM shares, respectively, and received $818 and $192 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% is assessed on certain redemptions of classA shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $224 on classA redemptions. 76 Global Income Trust Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities, including TBA commitments (Long-term) $1,662,001,671 $1,658,096,978 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales of long-term securities from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Written option transactions during the reporting period are summarized as follows: Written swap option contract Written swap Written option Written option amounts option premiums contract amounts premiums Written options outstanding at the beginning of the USD 471,213,475 $1,953,324 40,000,000 $251,563 reporting period EUR — $ — — $ — Options opened USD 942,658,300 5,086,250 459,000,000 1,981,015 EUR 4,621,700 177,242 — — Options exercised USD (77,596,000) (587,170) — — EUR — Options expired USD (614,657,475) (1,401,536) (50,000,000) (206,563) EUR (4,621,700) (177,242) — — Options closed USD (594,051,300) (4,249,171) (393,000,000) (1,739,453) EUR — Written options outstanding at the end of the USD 127,567,000 $801,697 56,000,000 $286,562 reporting period EUR — $— — $— Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: YEAR ENDED 10/31/16 YEAR ENDED 10/31/15 ClassA Shares Amount Shares Amount Shares sold 2,062,239 $24,524,846 3,123,518 $38,594,678 Shares issued in connection with reinvestment of distributions 376,113 4,477,195 393,104 4,827,699 2,438,352 29,002,041 3,516,622 43,422,377 Shares repurchased (3,408,526) (40,716,347) (3,672,828) (45,130,108) Net decrease Global Income Trust 77 YEAR ENDED 10/31/16 YEAR ENDED 10/31/15 ClassB Shares Amount Shares Amount Shares sold 40,753 $487,348 19,945 $246,256 Shares issued in connection with reinvestment of distributions 10,330 122,314 12,463 152,436 51,083 609,662 32,408 398,692 Shares repurchased (147,249) (1,751,155) (150,583) (1,843,336) Net decrease YEAR ENDED 10/31/16 YEAR ENDED 10/31/15 ClassC Shares Amount Shares Amount Shares sold 311,327 $3,712,312 216,409 $2,660,000 Shares issued in connection with reinvestment of distributions 39,191 464,564 43,629 533,553 350,518 4,176,876 260,038 3,193,553 Shares repurchased (567,680) (6,738,879) (630,613) (7,721,310) Net decrease YEAR ENDED 10/31/16 YEAR ENDED 10/31/15 ClassM Shares Amount Shares Amount Shares sold 5,400 $63,636 21,522 $262,765 Shares issued in connection with reinvestment of distributions 5,204 61,308 5,183 63,007 10,604 124,944 26,705 325,772 Shares repurchased (81,276) (958,591) (104,710) (1,280,701) Net decrease YEAR ENDED 10/31/16 YEAR ENDED 10/31/15 ClassR Shares Amount Shares Amount Shares sold 858,730 $10,244,292 393,336 $4,780,343 Shares issued in connection with reinvestment of distributions 22,240 265,134 10,263 125,654 880,970 10,509,426 403,599 4,905,997 Shares repurchased (249,535) (2,963,675) (351,778) (4,301,040) Net increase YEAR ENDED 10/31/16 YEAR ENDED 10/31/15 ClassR5 Shares Amount Shares Amount Shares sold 239 $2,845 1,515 $18,415 Shares issued in connection with reinvestment of distributions 77 915 86 1,047 316 3,760 1,601 19,462 Shares repurchased (1,729) (20,323) (96) (1,182) Net increase (decrease) 78 Global Income Trust YEAR ENDED 10/31/16 YEAR ENDED 10/31/15 ClassR6 Shares Amount Shares Amount Shares sold 149,054 $1,776,027 157,300 $1,917,346 Shares issued in connection with reinvestment of distributions 18,651 222,137 13,457 164,906 167,705 1,998,164 170,757 2,082,252 Shares repurchased (80,255) (953,673) (93,578) (1,157,550) Net increase YEAR ENDED 10/31/16 YEAR ENDED 10/31/15 ClassY Shares Amount Shares Amount Shares sold 2,617,198 $31,334,701 2,783,385 $34,375,470 Shares issued in connection with reinvestment of distributions 161,428 1,922,283 184,042 2,261,499 2,778,626 33,256,984 2,967,427 36,636,969 Shares repurchased (3,187,960) (37,872,347) (6,309,268) (78,163,104) Net decrease At the close of the reporting period, Putnam Investments, LLC owned 930 classR5 shares of the fund (46.66% of classR5 shares outstanding), valued at $11,095. Note 5: Affiliated transactions Transactions during the reporting period with any company which is under common ownership or control were as follows: Fair value at the Fair value at beginning of the Investment the end of the Name of affiliate reporting period Purchase cost Sale proceeds income reporting period Putnam Short Term Investment Fund* $10,225,190 $101,005,453 $101,933,804 $72,975 $9,296,839 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher-yielding, lower-rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Global Income Trust 79 Note 7: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Purchased TBA commitment option contracts (contract amount) $40,300,000 Purchased currency options (contract amount) $—* Purchased swap option contracts (contract amount) $177,900,000 Written TBA commitment option contracts (contract amount) (Note 3) $80,600,000 Written swap option contracts (contract amount) (Note 3) $224,600,000 Futures contracts (number of contracts) 700 Forward currency contracts (contract amount) $278,500,000 OTC interest rate swap contracts (notional) $13,400,000 Centrally cleared interest rate swap contracts (notional) $581,300,000 OTC total return swap contracts (notional) $53,000,000 OTC credit default contracts (notional) $10,900,000 * For the reporting period, there were no holdings at the end of each fiscal quarter and the transactions were considered minimal. The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period ASSET DERIVATIVES LIABILITY DERIVATIVES Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Fair value liabilities location Fair value Credit contracts Receivables $304,295 Payables $870,490 Foreign exchange contracts Receivables 1,207,601 Payables 2,147,808 Investments, Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Interest rate contracts appreciation 3,114,266* depreciation 3,426,151* Total * Includes cumulative appreciation/depreciation of futures contracts and/or centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. 80 Global Income Trust The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $(53,831) $(53,831) Foreign exchange contracts (51,903) — 2,466,639 — $2,414,736 Interest rate contracts (926,838) 2,918,429 — (9,136,238) $(7,144,647) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $ — $109,210 $109,210 Foreign exchange contracts — — (1,734,997) — $(1,734,997) Interest rate contracts 307,969 (1,289,953) — 3,603,708 $2,621,724 Total Global Income Trust 81 Note 8: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. ASSETS LIABILITIES Centrally Centrally Total OTC cleared OTC cleared OTC Total Financial Total Interest interest OTC Total OTC Credit Forward Purchased Interest interest return OTC Credit Forward Written and collateral rate swap rate swap return swap default Futures currency swap Purchased Total rate swap rate swap swap default Futures currency swap Written Total Derivative received Net contracts* # contracts § contracts* # contracts* # contracts § contracts # options** # options** # Assets contracts* # contracts § contracts* # contracts* # contracts § contracts # options # options # Liabilities Net Assets (pledged) †## amount Bank of America N.A. $— — 2,301 — — 90,879 — — $— — — 24,639 — 114,465 — — $— $(45,924) Barclays Bank PLC $— — 14,570 — — 133,455 — — $— — 21,005 — — 108,179 — — $— $18,841 Barclays Capital Inc. $— 344,752 — $— 500,870 — $— $(156,118) (clearing broker) Citibank, N.A. $— — 176 — — 150,648 — — $— 100,050 — — $50,774 $— Credit Suisse International $— — 15,580 225,239 — 103,921 — — $— — 9,585 396,665 — 66,575 — — $(109,989) $(18,096) Goldman $274,066 — 27,624 79,056 — 248,042 8,917 — $— — 56,802 261,788 — 66,324 31,704 — $221,087 $— Sachs International HSBC Bank USA, $— 22,144 — — $— 27,365 — — $— $(5,221) National Association JPMorgan Chase Bank N.A. $— — 4,154 — — 251,476 — 343,287 $50,177 — 17,673 — — 801,334 314,884 351,610 $(929,942) $(6,819) JPMorgan Securities LLC $— $— $— — 7,062 187,398 — $(179,982) $(14,478) Merrill Lynch, Pierce, $— 121,402 — — — $— 24,469 — — — $— $96,933 Fenner & Smith, Inc. Royal Bank of Scotland $— 52,616 — — $— 712,977 — — $(589,959) $(70,402) PLC (The) State Street Bank and $— 18,473 — — $— 71,529 — — $— $(53,056) Trust Co. UBS AG $— 130,951 — — $— 57,927 — — $— $73,024 WestPac Banking Corp. $— 4,996 — — $— 21,083 — — $— $(16,087) Total $274,066 344,752 64,405 304,295 121,402 1,207,601 8,917 343,287 $50,177 500,870 112,127 870,490 24,469 2,147,808 346,588 351,610 $4,404,139 $(1,735,414) * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund’s portfolio. 82Global Income Trust Global Income Trust 83 Note 9: New pronouncements In October 2016, the SEC adopted amendments to rules under the Investment Company Act of 1940 (“final rules”) intended to modernize the reporting and disclosure of information by registered investment companies. The final rules amend Regulation S-X and require funds to provide standardized, enhanced derivative disclosure in fund financial statements in a format designed for individual investors. The amendments to Regulation S-X also update the disclosures for other investments and investments in, and advances to affiliates and amend the rules regarding the general form and content of fund financial statements. The compliance date for the amendments to Regulation S-X is August 1, 2017. Putnam Management is currently evaluating the amendments and their impact, if any, on the fund’s financial statements. 84 Global Income Trust Federal tax information (Unaudited) For the reporting period, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $5,334,559 of distributions paid as qualifying to be taxed as interest-related dividends, and no monies to be taxed as short-term capital gain dividends for nonresident alien shareholders. The Form 1099 that will be mailed to you in January 2017 will show the tax status of all distributions paid to your account in calendar 2016. Global Income Trust 85 About the Trustees 86 Global Income Trust * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of October 31, 2016, there were 115 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Global Income Trust87 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Officer, and Vice President, Principal Financial Officer, Principal Compliance Liaison Accounting Officer, and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 Susan G. Malloy (Born 1957) General Counsel, Putnam Investments, Putnam Vice President and Assistant Treasurer Management, and Putnam Retail Management Since 2007 Director of Accounting & Control Services, Putnam James F. Clark (Born 1974) Investments and Putnam Management Vice President and Chief Compliance Officer Since 2016 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments and Vice President and BSA Compliance Officer Putnam Management Since 2002 Director of Operational Compliance, Michael J. Higgins (Born 1976) Putnam Investments and Putnam Retail Management Vice President, Treasurer, and Clerk Since 2010 Nancy E. Florek (Born 1957) Vice President, Director of Proxy Voting and Corporate Governance, Assistant Clerk, and Associate Treasurer Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. 88 Global Income Trust Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees James F. Clark Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Kenneth R. Leibler, Vice Chair Chief Compliance Officer One Post Office Square Liaquat Ahamed Boston, MA 02109 Ravi Akhoury Michael J. Higgins Barbara M. Baumann Vice President, Treasurer, Investment Sub-Advisor Robert J. Darretta and Clerk Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Janet C. Smith London, England SW1A 1LD Paul L. Joskow Vice President, Robert E. Patterson Principal Financial Officer, Marketing Services George Putnam, III Principal Accounting Officer, Putnam Retail Management Robert L. Reynolds and Assistant Treasurer One Post Office Square W. Thomas Stephens Boston, MA 02109 Susan G. Malloy Officers Vice President and Custodian Robert L. Reynolds Assistant Treasurer State Street Bank President and Trust Company Mark C. Trenchard Jonathan S. Horwitz Vice President and Legal Counsel Executive Vice President, BSA Compliance Officer Ropes & Gray LLP Principal Executive Officer, and Compliance Liaison Nancy E. Florek Independent Registered Vice President, Director of Public Accounting Firm Robert T. Burns Proxy Voting and Corporate PricewaterhouseCoopers LLP Vice President and Governance, Assistant Clerk, Chief Legal Officer and Associate Treasurer This report is for the information of shareholders of Putnam Global Income Trust. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund's principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In November 2015, the Code of Ethics of Putnam Investment Management, LLC was amended. The key changes to the Code of Ethics are as follows: (i) Non-Access Persons are no longer required to pre-clear their trades, (ii) a new provision governing conflicts of interest has been added, (iii) modifying certain provisions of the pre-clearance requirements, Contra-Trading Rule and 60-Day Short-Term Rule, (iv) modifying and adding language relating to reporting of unethical or illegal acts, including anti-retaliation provision, and (v) certain other changes. Item 3. Audit Committee Financial Expert: The Funds' Audit, Compliance and Distributions Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit, Compliance and Distributions Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Darretta, Mr. Patterson, Mr. Hill, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds' amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit, Compliance and Distribution Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund's independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees October 31, 2016	$136,758	$ — $18,821	$ — October 31, 2015	$131,166	$ — $18,522	$ — For the fiscal years ended October 31, 2016 and October 31, 2015, the fund's independent auditor billed aggregate non-audit fees in the amounts of $578,574 and $879,509 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund's last two fiscal years for services traditionally performed by the fund's auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund's last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit, Compliance and Distributions Committee. The Audit, Compliance and Distributions Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds' independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit, Compliance and Distributions Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds' independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund's independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
